Exhibit 10.1

 

Distribution

 

and

 

Development

 

Agreement

 

 

 

 

DakoCytomation Denmark A/S

(Ref. no. 2967)

 

Clarient, Inc.

 

 

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [***].  A complete version of this exhibit
has been field separately with the Securities and Exchange Commission pursuant
to an application for confidential treatment under Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

Table of contents

 

Article 1

Definitions

 

Article 2

Products

 

Article 3

Field of Use

 

Article 4

The Territory

 

Article 5

Appointment as Exclusive / Nonexclusive Distributor / Minimum Ordering
Requirements

 

Article 6

Prices

 

Article 7

Forecast

 

Article 8

Ordering and Supply Procedure

 

Article 9

Terms of Delivery

 

Article 10

Packaging

 

Article 11

Labelling

 

Article 12

Terms of Payment

 

Article 13

Currency

 

Article 14

Trademarks and Trade Names

 

Article 15

Regulatory Matters

 

Article 16

Warranty

 

Article 17 [a05-13021_1ex10d1.htm#Article17LiabilityIndemnification_101201]

Liability; Indemnification
[a05-13021_1ex10d1.htm#Article17LiabilityIndemnification_101201]

 

Article 18 [a05-13021_1ex10d1.htm#Article18Complaints_101202]

Complaints [a05-13021_1ex10d1.htm#Article18Complaints_101202]

 

Article 19 [a05-13021_1ex10d1.htm#Article19Defects_101204]

Defects [a05-13021_1ex10d1.htm#Article19Defects_101204]

 

Article 20 [a05-13021_1ex10d1.htm#Article20Installation_101205]

Installation [a05-13021_1ex10d1.htm#Article20Installation_101205]

 

Article 21 [a05-13021_1ex10d1.htm#Article21AfterSalesServices_101206]

After Sales Services [a05-13021_1ex10d1.htm#Article21AfterSalesServices_101206]

 

Article 22 [a05-13021_1ex10d1.htm#Article22Training_101207]

Training [a05-13021_1ex10d1.htm#Article22Training_101207]

 

Article 23 [a05-13021_1ex10d1.htm#Article23ImageAnalysisFee_101209]

Image Analysis Fee [a05-13021_1ex10d1.htm#Article23ImageAnalysisFee_101209]

 

Article 24 [a05-13021_1ex10d1.htm#Article24SpareParts_101210]

Spare Parts [a05-13021_1ex10d1.htm#Article24SpareParts_101210]

 

Article 25 [a05-13021_1ex10d1.htm#Article25SoftwareUpdatesAndMainte_101211]

Software, Updates and Maintenance
[a05-13021_1ex10d1.htm#Article25SoftwareUpdatesAndMainte_101211]

 

Article 26 [a05-13021_1ex10d1.htm#Article26ManualsBrochuresAndMarke_101212]

Manuals, Brochures and Marketing Materials
[a05-13021_1ex10d1.htm#Article26ManualsBrochuresAndMarke_101212]

 

Article 27 [a05-13021_1ex10d1.htm#Article27Manufacturing_101213]

Manufacturing [a05-13021_1ex10d1.htm#Article27Manufacturing_101213]

 

Article 28 [a05-13021_1ex10d1.htm#Article28Inspection_101215]

Inspection [a05-13021_1ex10d1.htm#Article28Inspection_101215]

 

Article 29 [a05-13021_1ex10d1.htm#Article29DevelopmentProject_101216]

Development projects [a05-13021_1ex10d1.htm#Article29DevelopmentProject_101216]

 

Article 30 [a05-13021_1ex10d1.htm#Article30IntellectualProperty_101217]

Intellectual Property
[a05-13021_1ex10d1.htm#Article30IntellectualProperty_101217]

 

Article 31 [a05-13021_1ex10d1.htm#Article31Confidentiality_101218]

Confidentiality [a05-13021_1ex10d1.htm#Article31Confidentiality_101218]

 

Article 32 [a05-13021_1ex10d1.htm#Article32ObligationsToInform_101219]

Obligations to Inform
[a05-13021_1ex10d1.htm#Article32ObligationsToInform_101219]

 

Article 33 [a05-13021_1ex10d1.htm#Article33TermAndTermination_101220]

Term and Termination [a05-13021_1ex10d1.htm#Article33TermAndTermination_101220]

 

Article 34 [a05-13021_1ex10d1.htm#Article34GeneralProvisions_101222]

General Provisions [a05-13021_1ex10d1.htm#Article34GeneralProvisions_101222]

 

Article 35 [a05-13021_1ex10d1.htm#Article35Assignment_101223]

Assignment [a05-13021_1ex10d1.htm#Article35Assignment_101223]

 

Article 36 [a05-13021_1ex10d1.htm#Article36RightOfFirstRefusal_101224]

Right of First Refusal
[a05-13021_1ex10d1.htm#Article36RightOfFirstRefusal_101224]

 

Article 37 [a05-13021_1ex10d1.htm#Article37ChangeOfControl_101225]

Change of Control [a05-13021_1ex10d1.htm#Article37ChangeOfControl_101225]

 

Article 38 [a05-13021_1ex10d1.htm#Article38ForceMajeure_101226]

Force Majeure [a05-13021_1ex10d1.htm#Article38ForceMajeure_101226]

 

Article 39 [a05-13021_1ex10d1.htm#Article39InvalidityOfTheAgreement_101227]

Invalidity of the Agreement
[a05-13021_1ex10d1.htm#Article39InvalidityOfTheAgreement_101227]

 

Article 40 [a05-13021_1ex10d1.htm#Article40RelationshipOfTheParties_101228]

Relationship of the Parties
[a05-13021_1ex10d1.htm#Article40RelationshipOfTheParties_101228]

 

Article 41 [a05-13021_1ex10d1.htm#Article41Severability_101230]

Severability [a05-13021_1ex10d1.htm#Article41Severability_101230]

 

Article 42 [a05-13021_1ex10d1.htm#Article42Management_101231]

Management [a05-13021_1ex10d1.htm#Article42Management_101231]

 

Article 43 [a05-13021_1ex10d1.htm#Article43GoverningLaw_101232]

Governing Law [a05-13021_1ex10d1.htm#Article43GoverningLaw_101232]

 

Article 44 [a05-13021_1ex10d1.htm#Article44Venue_101233]

Venue [a05-13021_1ex10d1.htm#Article44Venue_101233]

 

Article 45 [a05-13021_1ex10d1.htm#Article45HeadingsAndTitles_101235]

Headings and Titles [a05-13021_1ex10d1.htm#Article45HeadingsAndTitles_101235]

 

Article 46 [a05-13021_1ex10d1.htm#Article46Notice_101236]

Notice [a05-13021_1ex10d1.htm#Article46Notice_101236]

 

 

2

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit 1: [a05-13021_1ex10d1.htm#Exhibit1_165239]

 

ACIS II Hardware Specification (Doc.#69913 Rev B)
[a05-13021_1ex10d1.htm#Exhibit1_165239]

 

Exhibit 2: [a05-13021_1ex10d1.htm#Exhibit2_165254]

 

ACIS II Software Specification (Doc#77793 Rev A)
[a05-13021_1ex10d1.htm#Exhibit2_165254]

 

Exhibit 3:

 

[omitted].

 

Exhibit 4: [a05-13021_1ex10d1.htm#Exhibit4PricesPaymentsAndForecast_122231]

 

Prices, Payments and Forecast
[a05-13021_1ex10d1.htm#Exhibit4PricesPaymentsAndForecast_122231]

 

Exhibit 5:

 

[omitted].

 

Exhibit 6: [a05-13021_1ex10d1.htm#Exhibit6TransportationProceduresA_122250]

 

Transport procedures and costs
[a05-13021_1ex10d1.htm#Exhibit6TransportationProceduresA_122250]

 

Exhibit 7: [a05-13021_1ex10d1.htm#Exhibit7ListOfClarientPatentsAndP_122253]

 

List of Clarient Patents and Patent Applications
[a05-13021_1ex10d1.htm#Exhibit7ListOfClarientPatentsAndP_122253]

 

Exhibit 8: [a05-13021_1ex10d1.htm#Exhibit8LicensedDakocytomationTra_180748]

 

Licensed DakoCytomation trademarks
[a05-13021_1ex10d1.htm#Exhibit8LicensedDakocytomationTra_180748]

 

Exhibit 9: [a05-13021_1ex10d1.htm#Exhibit9TrademarkStatusForClarien_182715]

 

Trademark status report for Clarient Inc.
[a05-13021_1ex10d1.htm#Exhibit9TrademarkStatusForClarien_182715]

 

Exhibit 10: [a05-13021_1ex10d1.htm#Exhibit10InstallationServicesAndP_185128]

 

Installation Services and Prices
[a05-13021_1ex10d1.htm#Exhibit10InstallationServicesAndP_185128]

 

Exhibit 11: [a05-13021_1ex10d1.htm#Exhibit11AfterSaleSupportServices_185158]

 

After Sales Support Services and Prices
[a05-13021_1ex10d1.htm#Exhibit11AfterSaleSupportServices_185158]

 

Exhibit 12:

 

[omitted].

 

Exhibit 13:

 

[omitted].

 

Exhibit 14: [a05-13021_1ex10d1.htm#Exhibit14_123329]

 

Technical Specifications and Acceptance Criteria for the ACIS III Instrument and
Software
(Doc. #70180 Rev. A) [a05-13021_1ex10d1.htm#Exhibit14_123329]

 

Exhibit 15: [a05-13021_1ex10d1.htm#Exhibit15_125720]

 

Project Plan for ACIS III [a05-13021_1ex10d1.htm#Exhibit15_125720]

 

 

3

--------------------------------------------------------------------------------


 

This Distribution and Development Agreement is entered into

 

between

 

DakoCytomation Denmark A/S

 

 

Produktionsvej 42

 

 

DK-2600 Glostrup

 

 

Denmark

 

 

(CVR no. 33 21 13 17)

 

 

 

 

 

(hereinafter referred to as “DakoCytomation”)

 

 

 

and

 

Clarient, Inc.

 

 

33171 Paseo Cerveza

 

 

San Juan Capistrano

 

 

CA 92675 California

 

 

United States of America

 

 

A corporation incorporated in Delaware

 

 

 

 

 

(hereinafter referred to as “Clarient”)

 

 

 

 

 

(hereinafter individually referred to as “Party” and collectively referred to as
“the Parties”)

 

W I T N E S S E T H:

 

WHEREAS Clarient is a company in the business of, among other things,
developing, producing and selling of products within the field of image analysis
and virtual microscopy; and

 

WHEREAS DakoCytomation is a diagnostic company with world-wide activities within
the field of development, production and sale of reagents and instruments within
the field of pathology and has a world-wide marketing and sales organization;
and

 

WHEREAS DakoCytomation desires to obtain an exclusive right to purchase the
Products from Clarient and to be appointed as Clarient’s exclusive distributor
world wide; and

 

WHEREAS Clarient is willing to sell the Products exclusively in certain areas to
DakoCytomation and make such an appointment, subject to the terms and conditions
set forth in this Agreement; and

 

WHEREAS the Parties have agreed to enter into a collaboration with the purpose
of further developing Clarient’s present products and to develop new products
subject to the terms and conditions set forth in this Agreement.

 

NOW THEREFORE in consideration of the mutual covenants and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, have entered into this
Agreement on the following terms and conditions:

 


ARTICLE 1               DEFINITIONS

 

1.1       “ACIS III” shall mean: The further development of the Product as
described in Exhibits 14 and 15.

 

1.2       “Adverse Event” shall mean:

 

4

--------------------------------------------------------------------------------


 

1.2.1           Any malfunction, failure or deterioration in the characteristics
and/or performance of a device/material, as well as any inadequacy in the
labeling or the instructions for use which, directly or indirectly, might lead
to or might have led to the death of a patient or user or of other persons or to
a serious deterioration in their state of health;

 

1.2.2           Any technical or medical reason in relation to the
characteristics or performance of a device/material for the reasons referred to
in Subclause 1.2.1 leading to systematic recall of devices/materials of the same
type by Clarient.

 

1.3       “Affiliate” shall mean any entity that directly or indirectly
controls, is controlled by or is under common control with a Party to this
Agreement, where “control” means direct or indirect possession of at least fifty
percent (50%) of the outstanding voting securities of a corporation or at least
fifty percent (50%) interest of the income of such corporation or a comparable
ownership in any other type of entity, provided, however, that if the law of the
jurisdiction in which such entity operates does not allow fifty percent (50%) or
greater ownership by a Party to this Agreement, such ownership interest shall be
at least forty percent (40%).

 

1.4       “Agreement” shall mean this entire Agreement and all of its Exhibits
attached hereto.

 

1.5       “Business Day(s)” shall mean any day other than a Saturday, Sunday or
public holiday in Denmark and/or the United States.

 

1.6       “Calendar Day(s)” shall mean any day and not limited to Business Days.

 

1.7       “Calendar Quarter(s)” shall mean the three (3) month periods ending on
31 March, 30 June, 30 September or 31 December.

 

1.8       “Calendar Year” shall mean the period 1 January to 31 December of a
given year.

 

1.9       “Contract Year” shall mean the period 1 July to 30 June of a given
year, except that the first Contract Year shall be the period from the Effective
Date to 30 June 2006.

 

1.10     “Certificate of Conformance” shall mean documented evidence prepared by
Clarient that a given Product meets the Product Specifications and Acceptance
Criteria stated in Exhibits 1 and 2.

 

1.11     “Defect” or “Defective” shall mean that the Product does not
substantially conform to the capital Product Specifications and Acceptance
Criteria, stated in Exhibits 1 and 2.

 

1.12     “Date of Invoice” shall mean the date the invoice is issued by
Clarient..

 

1.13     “Designated Representative” shall mean a third party agreed upon by the
Parties to review or inspect essential and confidential information and/or
documentation in order to support regulatory requirements.

 

1.14     “Effective Date” shall mean the last date of execution of this
Agreement.

 

1.15     “Exclusive Field of Use” shall have the meaning set forth in
Article 3.1.

 

5

--------------------------------------------------------------------------------


 

1.16     “Field of Use” shall have the meaning set forth in Article 3.

 

1.17     “Field Service Engineering” shall have the meaning set forth in
Exhibit 11.

 

1.18     “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.

 

1.19     “Instruments” shall mean the Clarient ChromaVision ACIS II instrument
for use within the field of image analysis and virtual microscopy, as defined in
the Product Specifications in Exhibit 1 to this Agreement and the ACIS III
instrument described in Exhibits 14 and 15, which Product Specifications may
from time to time be amended by Clarient with DakoCytomation’s prior reasonable
written consent.

 

1.20     “Intellectual Property” shall mean patents, trademarks, service marks,
trade secrets, copyrights, know-how and related rights and knowledge.

 

1.21     “IVD Directive” shall mean Council Directive 98/79/EC of the European
Parliament and of the Council of 27 October 1998 on in vitro diagnostic medical
devices, as it may be amended from time to time.

 

1.22     “New Price” shall mean the Price the Parties have agreed upon to be
used during the New Pricing Period.

 

1.23     “New Pricing Period” shall mean the Contract Year following the Pricing
Period.

 

1.24     “Nonexclusive Field of Use” shall have the meaning set forth in
Article 3.2.

 

1.25     “Order Confirmation” shall mean Clarient’s written confirmation of
DakoCytomation’s Purchase Orders for the Products.

 

1.26     “Phase 1 of the Agreement” shall mean the period of time from 1
September 2005 until 30 June 2006 during which period the Products will be
launched in the United States of America and Canada with DakoCytomation
branding.

 

1.27     “Phase 2 of the Agreement” shall mean the period of time from 1
July 2006 or such other date as the Parties offer for sale on a world-wide basis
the ACIS III Product, with DakoCytomation branding.

 

1.28     “Price(s)” shall mean the Prices specified in Exhibit 4 and Exhibit 11
and all subsequent changes hereto according to Article 6.

 

1.29     “Pricing Period” shall mean the period for which the Price has been
agreed and fixed.

 

1.30     “Products” shall mean the reference to the Instruments and/or the
Software delivered by Clarient to DakoCytomation under this Agreement.

 

1.31     “Product Specifications” means the Clarient internal manufacturing
specifications, including technical and performance specifications and
Acceptance Criteria relating to the characterization of the Products, a copy of
which is attached hereto and incorporated herein by reference as Exhibits 1 and
2.

 

6

--------------------------------------------------------------------------------


 

1.32     “Purchase Order” shall mean any request for delivery of the Product.

 

1.33     “QSR” shall mean the Quality system regulation set forth at 21 C.F.R
§820, as may be amended, which includes current Good Manufacturing Practices
(“GMP”).

 

1.34     “Serious Incident” means an incident involving a Product which is
reportable to a Competent Authority as defined in Article 5 of Annex III of the
IVD Directive and the European Commission Medical Device Vigilance Guidelines or
such other guidelines as may be issued from time to time or FDA reporting
requirements.

 

1.35     “Significant Change” shall mean a change in the manufacturing,
manufacturing procedures and/or in the production process that alters the
Product Specification or registration under the In-Vitro Diagnostic Directive, 
QSR or any other relevant regulation.

 

1.36     “Software” shall mean the Clarient ChromaVision Systems Automated
Cellular Imaging System Software and all other included and additional Software
related to the Instruments as specified in Exhibit 2 to this Agreement which
Product Specifications may from time to time be amended by Clarient with
DakoCytomation’s prior written reasonable consent that is delivered by Clarient
to DakoCytomation under this Agreement either alone or together with the
Instruments as well as any updates, upgrades and new generations of such
software for the Instruments.

 

1.37     “Spare Parts” shall have the meaning ascribed to it is Article 24.1.

 

1.38     “Technical Services” shall have the meaning set forth in Exhibit 11 to
this Agreement.

 

1.39     “USD” shall mean the official currency of the United States, US Dollars
($).

 


ARTICLE 2               PRODUCTS

 

2.1       Clarient has developed the Instruments, and manufactures and markets
the Instruments in accordance with the Product Specifications and Acceptance
Criteria set forth in Exhibit 1.

 

2.2       Clarient has developed the Software, and manufactures and markets the
Software in accordance with the Product Specifications and Acceptance Criteria
set forth in Exhibit 2.

 

2.3       Clarient has marketed the Products in packages/combinations such that
such Products are ready to use upon Clarient’s installation at end-user sites.

 

2.4       Exhibits 1 and 2 shall be amended and updated from time to time upon
mutual written agreement between the Parties as soon as changes in the Product
Specifications and Acceptance Criteria for the Instruments and the Software
occur, e.g. after the completion of the development project.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 3               FIELD OF USE

 

3.1        Exclusive Field of Use.  The Parties agree that the Exclusive Field
of Use under this Agreement shall be research and clinical applications in human
in vitro diagnostics.

 

3.2       Nonexclusive Field of Use.  The Parties agree that the Nonexclusive
Field of Use under this Agreement shall be comprised of Biotech and
Pharmaceutical companies and their academic research partners using the Products
for drug discovery and development purposes in the United States.

 

3.3       DakoCytomation shall have an exclusive option to extend the Exclusive
Field of Use to cover veterinary health care.  The Parties will use commercially
reasonable efforts to negotiate in good faith the terms for such an extension.  
DakoCytomation may exercise such option at any time during the Term, provided,
however, that the Parties shall have six (6) months following DakoCytomation’s
exercise of such option to negotiate the terms of such extension.  If after such
six (6) month period, the Parties have failed to reach agreement on the terms of
the extension, the option shall expire and Clarient shall be free to offer the
Products to one or more third parties for use in the field of veterinary health
care.

 


ARTICLE 4               THE TERRITORY

 

4.1       The Territory shall be the whole world.

 

4.2       Notwithstanding article 4.1, with regards to any proposed sale of any
Product to be installed in a country outside the United States, Canada, European
Union and Japan, the Parties agree to discuss risks and determine the
conditions, potential limitations and protections to be considered in connection
with such installations.

 


ARTICLE 5               APPOINTMENT AS EXCLUSIVE / NONEXCLUSIVE DISTRIBUTOR /
MINIMUM ORDERING REQUIREMENTS

 

5.1        Clarient hereby appoints DakoCytomation and DakoCytomation hereby
agrees to act as the exclusive distributor for the Products.  Clarient hereby
agrees to refrain from distributing the Products within the Exclusive Field of
Use in the Territory.

 

5.2        Clarient hereby appoints DakoCytomation and DakoCytomation hereby
agrees to act as the nonexclusive distributor for the Products within the
Nonexclusive Field of Use in the Territory.

 

5.3        DakoCytomation agrees to use commercially reasonable efforts and good
faith in marketing the Products to maximize the sales of the Products.

 

5.4        From the Effective Date Clarient will refer to DakoCytomation current
and prospective customers outside the United States and Canada within the
Exclusive Field of Use.  In the event the Parties do not agree on which Party is
responsible for a customer, then the Parties shall refer such dispute to the
Head of US Sales for Clarient and the Vice President for Sales in the US for
DakoCytomation.

 

5.5        Clarient will make available to DakoCytomation its sales force
specialists in the Products to support DakoCytomation’s sales team for the
ongoing sales efforts of DakoCytomation for a period of twenty-four (24) months
or such other period as the Steering Committee determines.

 

8

--------------------------------------------------------------------------------


 

5.6        Notwithstanding article 5.1, Clarient may fulfill its obligations to
those customers listed as Active Leads on the list of Clarient’s current and
prospective customers in the Exclusive Field of Use, which shall be provided by
Clarient to DakoCytomation within fifteen (15) Days of the Effective Date,
provided that such Active Leads do not have binding offers from Clarient that
expires more than ninety (90) days after the Effective Date and that such Active
Leads place binding orders before the expiration of Clarient’s binding offers. 
After the expiration of such offers to Clarient’s Active Leads, Clarient will
refer to DakoCytomation its Active Leads within the Exclusive Field of Use.

 

5.7       During the Term of this Agreement, DakoCytomation may appoint third
parties, including its Affiliates and independent distributors, to sell Products
in accordance with the terms and conditions of this Agreement (collectively
“Subdistributors”); provided that DakoCytomation shall (i) take such action as
shall be reasonably necessary to advise each Subdistributor of DakoCytomation’s
obligations under this Agreement; (ii) be liable for any breach by any such
Subdistributor of this Agreement (as if such Subdistributors were parties to
this Agreement) and for any violation of applicable laws or regulations by such
Subdistributors; (iii) indemnify and hold Clarient harmless from and against any
claims, causes of action, costs, penalties, losses or liabilities incurred by
Clarient as a result of any breach, violation, use, infringement or
misappropriation by or through such Subdistributors; and (iv) not allow any
competitor of Clarient (as reasonably determined by Clarient) to be a
Subdistributor.

 

5.8       Except as set forth in Article 5.6, neither Clarient nor any Affiliate
controlled by Clarient shall supply the Products or competing products to the
Products to end users or others for use within the Exclusive Field of Use or for
resale for such use unless otherwise expressly stated in this Agreement or with
the prior written consent of DakoCytomation.

 

5.9       During the Term, DakoCytomation shall purchase the Products
exclusively from Clarient, and will not purchase, market, distribute, license or
otherwise supply any competing products manufactured by any third party to end
users or others.

 

5.10     Except as otherwise provided herein, DakoCytomation shall order (i) a
minimum of 15 Instruments with included Software (including the 10 Instruments
mentioned in Article 8.1) from Clarient in the first Contract Year of the
Agreement; and (ii) a minimum of 40 Instruments with included Software in every
Contract Year thereafter (the “Minimum Order Requirement”).

 

5.11     In the event DakoCytomation fails to fulfill the Minimum Order
Requirement set forth in Article 5.10 in a Contract Year, DakoCytomation shall
be entitled to cure such shortfall by issuing Purchase Orders within thirty (30)
Calendar Days of the end of such Contract Year. In the event that DakoCytomation
fails to cure such shortfall within such thirty (30) day cure period, Clarient
may at its option, upon thirty (30) days written notice suspend or terminate the
exclusive distribution relationship set forth in Article 5.1, in which case
DakoCytomation shall become a non-exclusive distributor of the Products.
Clarient shall provide such notice to DakoCytomation within thirty (30) days
after the end of DakoCytomation’s thirty (30) day cure period.

 

9

--------------------------------------------------------------------------------


 

5.12     Article 5.11 shall not apply during the first Contract Year.

 

5.13     Within the Nonexclusive Field of Use, Clarient shall not directly or
indirectly, through any subdistributor or otherwise appoint any Companies that
DakoCytomation regards as competitors as subdistributors of the Products.
Clarient shall notify DakoCytomation of the proposed appointment of any
subdistributor and DakoCytomation shall promptly and reasonably determine
whether such proposed subdistributor is a competitor.

 

5.14     To the extent Clarient has elected to suspend or terminate
DakoCytomation’s exclusive distributorship according to Article 5.11,
Article 5.13 shall apply only for Ventana Medical Systems Inc. and any of its
Affiliates.

 


ARTICLE 6               PRICES

 

6.1       The Prices to be paid by DakoCytomation for the Products are specified
in the price list attached hereto and incorporated herein by reference as
Exhibit 4 and shall be exclusive of VAT and transportation.

 

6.2       All Prices shall be stated in USD.

 

6.3       All Prices shall be renegotiated annually upon the written request of
either Party no later than three (3) months prior to the beginning of every
Contract Year and shall be valid for Pricing Periods of one Contract Year,
provided that the first Pricing Period shall begin on the Effective Date and
continue through 30 June 2006; thereafter a New Pricing Period shall take effect
covering the following Contract Year.

 

6.4       During the last Calendar Quarter of each Contract Year of the Term
after 2005, the Parties agree to enter into good faith discussions with the
objective to agree upon a New Price on or before 1 June of such Contract Year. 
During such negotiations the Parties shall give due consideration to the cost
variations in raw materials and labor costs, quantities of the Products expected
to be delivered during the previous and subsequent Pricing Periods and the
necessity of marketing the Products at competitive prices.

 

6.5       If the Parties cannot reach an agreement on a New Price in accordance
with clause 6.4, the prices prevailing shall remain in force for the New Pricing
Period, provided that the Parties shall continue their efforts to agree on a New
Price.  If agreement is not reached within the New Pricing Period, this
Agreement shall automatically terminate by the end of such New Pricing Period
and Clarient shall have no obligation to supply Products ordered prior to such
termination for delivery after such termination.

 

6.6       Should neither Party request a price adjustment as described in 6.3,
the prices then prevailing shall remain unchanged in the subsequent Pricing
Period.

 

6.7       Notwithstanding article 6.3, Clarient may increase the Price
Semi-Annually serving notice of two (2) months, provided that such increase does
not exceed four percent (4%) and is justified by a significant change in price
in raw materials and/or other documented production costs.  In the event that
Clarient increases the Price of Products, DakoCytomation reserves the right to
conduct a market analysis for a period of ninety (90) days to determine
quantities of Products for purchase orders and forecasts.

 

10

--------------------------------------------------------------------------------


 

6.8       If Clarient increases the Price pursuant to Article 6.7 by more than
four percent (4%) during any twelve (12) month period during the term of the
Agreement, DakoCytomation shall not thereafter be required to comply with any
obligations set forth in Article 5.10 and the binding portion of any forecast
under Article 7.1 for the remainder of such Contract Year or such other period
determined in good faith by the Steering Committee.

 

6.9       In the event of significant reductions in the price in raw materials
and/or other documented production costs the Parties agree to enter into good
faith negotiations in order to reduce the Price accordingly.

 

6.10     The Parties agree that DakoCytomation determines its own retail prices

 

6.11     DakoCytomation shall bear all cost and risks of collecting payments
from its customers relating to the Products.

 


ARTICLE 7               FORECAST

 

7.1        Once per Calendar Quarter DakoCytomation shall provide Clarient with
a twelve (12) month rolling forecast for quantities of Instruments and Software
required by DakoCytomation during the following twelve (12) calendar months. The
first three months of such forecast will constitute a binding order of
Instruments. The last nine (9) months of the forecast will not be binding on
either Party and will be used only for planning purposes.  DakoCytomation’s
binding forecasts will cover each Calendar Quarter of the Calendar Year.
DakoCytomation will provide forecasts to Clarient not later than five
(5) Business Days after the beginning of the Calendar Month prior to each
Calendar Quarter, i.e. December, March, June and September.

 

7.2       Absent agreement of the Parties, the quantities ordered by
DakoCytomation pursuant to Article 8 may not be less than the forecasted
quantities in the binding purchase order portion of the forecast, but
DakoCytomation may order pursuant to Article 8, quantities greater than forecast
and Article 8.7 will apply to any order in excess of the forecast.

 

7.3       DakoCytomation’s first forecast for the first twelve (12) months
following the Effective Date is described in Exhibit 4.

 


ARTICLE 8               ORDERING AND SUPPLY PROCEDURE

 

8.1       An initial Purchase Order from DakoCytomation to Clarient for ten
(10) Instruments with included Software shall be issued upon the Parties’
signature of this Agreement.  Clarient undertakes to make delivery of such ten
(10)  Instruments and Software within sixty (60) Calendar Days after the
Effective Date.

 

8.2       During the term of this Agreement Purchase Orders issued are to be
sent to:

 

Clarient, Inc.

33171 Paseo Cerveza

San Juan Capistrano

CA 92675 California

United States of America

 

11

--------------------------------------------------------------------------------


 

8.3       Purchase Orders shall be issued by DakoCytomation’s purchasing
department as defined by DakoCytomation and shall be consistent with the
quantities and lead time stated hereunder and shall specify:

 

a.     The Instrument and Software number of each unit ordered.

b.     Quantities of each product number ordered.

c.     Price of each unit ordered.

d.     Delivery date for each unit ordered.

e.     Shipping address for each unit ordered.

 

8.4       All Purchase Orders shall refer to this Agreement.  In all other
respects, the obligations and rights of the Parties will be governed by the
terms and conditions of this Agreement and not the terms and conditions of any
Purchase Order.

 

8.5       All Purchase orders shall be made by DakoCytomation in lots of at
least five (5) Instruments with included Software at a time.

 

8.6       For Instruments with included Software in the binding portion of the
forecast as set forth in Article 7.1, Clarient undertakes to meet such orders
within sixty (60) Calendar Days from its receipt of the Purchase Order.

 

8.7       In the event DakoCytomation orders additional quantities of Products
in excess of the quantities stated in the binding portion of its Article 7
forecast, Clarient will produce and deliver to DakoCytomation such additional
quantities that (i) exceed DakoCytomation’s binding forecast by up to fifty
percent (50%) within ninety (90) days of its receipt of the Purchase Order for
such additional quantities, and (ii) within one hundred twenty (120) days of its
receipt of the Purchase Order for additional quantities that exceed
DakoCytomation’s binding forecast by more than fifty percent (50%).
Notwithstanding the foregoing, Clarient’s delay in supplying Products under this
Article shall be excused, if Clarient has supplied twenty-five (25) or more
Instruments with in the Calendar Month in question or seventy-five (75)
Instruments within the three (3) month period prior to such delay.

 

8.8       Clarient shall confirm in writing all Purchase Orders within three
(3) Business Days of its receipt of such Purchase Order.  Clarient may reject a
Purchase Order within two Business Days of its receipt of such Purchase Order,
but otherwise a Purchase Order shall be deemed accepted by Clarient. 
  DakoCytomation shall give Clarient reasonably prompt written notice of any
failure to supply Products within the time periods permitted by Articles 8.6 and
8.7.

 

8.9       Clarient’s confirmation of DakoCytomation’s Purchase Orders shall be
faxed to the ordering DakoCytomation purchasing department and shall, as a
minimum, include the following information:

 

•      Serial number (if available at the date of acknowledgement)

•      Date of delivery from Clarient’s warehouse

•      DakoCytomation’s Purchase Order number and any applicable reference

•      Lead time from date of order.

•      Shipping address

•      Unit cost

•      Unit quantity

 

12

--------------------------------------------------------------------------------


 

8.10     Unless otherwise notified by Clarient upon receipt of DakoCytomation’s
Purchase Order, orders shall be delivered ready for transportation to the
address specified in DakoCytomation’s Purchase Order.

 

8.11     Clarient shall decide, at its own discretion, which shipping agent to
use and shall book shipment accordingly. However, during Phase 1 of the
Agreement, Clarient will use the transportation procedure and invoice
DakoCytomation the transport costs defined in Exhibit 6.

 

8.12     Clarient shall perform out-going quality control to confirm that
Products delivered to DakoCytomation comply with the Product Specifications and
Acceptance Criteria defined in Exhibits 1 and 2.

 

8.13     DakoCytomation shall not be obliged to perform incoming quality
control, but will rely on the quality control performed by Clarient. Clarient
shall perform quality control testing in accordance with the standards present
in the market to confirm that Products meet the Product Specifications and
Acceptance Criteria.  Clarient shall maintain complete records to the extent
required by applicable laws and regulation, such as the IVD Directive.

 

8.14     A Certificate of Conformance prepared by Clarient is to follow each
shipment of Products delivered to DakoCytomation under this Agreement.

 

8.15     Clarient hereby grants, and DakoCytomation hereby accepts, a worldwide,
fully paid up, perpetual (subject to Article 8.23), non-transferable license to
manufacture or have manufactured, use, develop and market all Products covered
by this Agreement (including all necessary licenses and sub-licenses to any and
all patents and patent applications, know-how and other rights to develop and
modify the Products held by Clarient which relate to the Products)
(i) exclusively as to the Exclusive Field of Use, and (ii) nonexclusively as to
the Nonexclusive Field of Use; provided that DakoCytomation shall not be
entitled to exercise any rights under the foregoing license:  (a) until
DakoCytomation’s delivery of written notice to Clarient of the occurrence of a
Supply Failure, which notice must be given before Clarient has cured such Supply
Failure and within sixty (60) Calendar Days of such occurrence; (b) until
DakoCytomation’s delivery of written notice to Clarient of the occurrence of a
Supply Failure which has otherwise been excused for more than six
(6) consecutive months by application of Article 38, which notice must be given
before Clarient has cured such Supply Failure and within sixty (60) Calendar
Days of such occurrence; or (c) (if not previously exercised) after the Term. 
For the purposes of this Agreement a “Supply Failure” shall mean Clarient’s
failure to supply Products ordered by DakoCytomation in accordance with
Article 7 within sixty (60) Calendar Days after the expiry of the time limits
set forth in Articles 8.6 and 8.7 for reasons other than (I) the cause or breach
of DakoCytomation or a Subdistributor, (II) a bona fide dispute over the
validity of a Purchase Order, (III) Clarient’s rejection of a defective Purchase
Order, or (IV) as set forth in Article 38.

 

8.16     A list of patents and patent applications related to the Products,
specifying the owners, is attached to this Agreement as Exhibit 7.

 

8.17     If DakoCytomation exercises the license granted pursuant to
Article 8.15, and the exercise of such license is permitted by the occurrence of
a Force Majeure event as set forth in Article 38, DakoCytomation shall pay to
Clarient a license fee of (i) USD five thousand (5,000) for each Instrument
delivered to DakoCytomation’s customers in the first twelve (12) months after
the grant of such license, (ii) USD seven thousand five hundred (7,500) for each
Instrument delivered to DakoCytomation’s customers in the next twelve (12)
months after the grant of such license and (iii) USD ten thousand (10,000) for
each Instrument delivered to DakoCytomation’s customers in the period
thereafter, plus in each case make payment of the applicable Image Analysis Fee.

 

13

--------------------------------------------------------------------------------


 

8.18     If DakoCytomation exercises the license granted pursuant to
Article 8.15, and the exercise of such license is pursuant to an event other
than the occurrence of a Force Majeure event as set forth in Article 38,
DakoCytomation shall pay to Clarient a license fee of USD five thousand (5,000)
for each Instrument delivered to DakoCytomation’s customers after the exercise
of such license.

 

8.19     DakoCytomation shall keep complete and accurate accounts of all
Products used and marketed.  DakoCytomation shall not engage any competitor of
Clarient to manufacture the products.

 

8.20     For so long as DakoCytomation manufactures or has manufactured any
Instruments pursuant to the exercise of the license granted under Article 8.15,
DakoCytomation shall provide Clarient with a sales report within sixty (60)
Calendar Days after the end of each Calendar Year for each Instrument sold by
DakoCytomation.

 

8.21     For a period of two (2) years after receiving any of the aforementioned
reports from DakoCytomation, Clarient shall have the right to nominate an
independent certified public accountant acceptable to DakoCytomation who shall
have access to DakoCytomation’s records during business hours for the purpose of
verifying the payments made to Clarient under this Agreement in the
above-mentioned period. If Clarient wishes to audit DakoCytomation, such audit
must be agreed with DakoCytomation. Such information shall be subject to
Article 31.

 

8.22     Clarient shall fully co-operate with and assist DakoCytomation and/or
third parties designated by DakoCytomation in such manufacture of the Products
under a license to DakoCytomation under Article 8.15, e.g. by making available
its personnel, books, records and other technical data needed for the process.

 

8.23     Clarient shall give DakoCytomation reasonable prior notice of any
proposed cure of a Supply Failure.  In the event that Clarient believes it has
cured the cause of the Supply Failure after DakoCytomation has elected to
exercise its rights under the license granted in Article 8.15, then the Parties
agree to negotiate in good faith Clarient’s resumption of manufacturing of the
Products for DakoCytomation.   Further, in the event Clarient demonstrates that
it can supply Products as required by Articles 8.6 and 8.7 after a Supply
Failure caused by an event of Force Majeure, DakoCytomation shall not be
entitled to exercise its rights under the license granted pursuant to
Article 8.15 for such Supply Failure after the earlier to occur of
(i) thirty-six (36) Calendar Months after such demonstration or (ii) Clarient’s
payment to DakoCytomation of the reasonable costs DakoCytomation incurred to
begin manufacture of the Products.

 

8.24     The license granted under Article 8.15, shall not affect Clarient’s
right to use, have the right to manufacture or have manufactured, use or market
the Products within the Nonexclusive Field of Use.

 

14

--------------------------------------------------------------------------------


 


ARTICLE 9               TERMS OF DELIVERY

 

9.1       Delivery terms shall be FOB (Free On Board) Clarient’s designated
warehouse site (INCOTERMS 2000).

 


ARTICLE 10             PACKAGING

 

10.1     Clarient shall ensure that all Products are appropriately boxed, crated
and/or packaged in a professional manner sufficient to ensure their integrity
during transportation.

 

10.2     The cost of packaging is included in the Prices set forth in Article 6
of this Agreement.

 


ARTICLE 11             LABELLING

 

11.1     Clarient shall label and mark the Products in accordance with the
Product Specifications and in compliance with all applicable current regulatory
requirements.

 

11.2     The “Shipment Documentation” shall include the following information
(identification of the Product on delivery):

 

a)         Manufacturer

b)         Serial number

c)         Customer

d)         Safety notes and warnings

e)         Special instructions regarding handling and storage

f)          Quantity per trading unit and description

g)         Weight

h)         Notes for customs.

 

11.3     The cost of labeling is included in the Prices set forth in Article 6
of this Agreement.

 


ARTICLE 12             TERMS OF PAYMENT

 

12.1     Clarient shall invoice DakoCytomation with each shipment of Products.

 

12.2     All invoices shall include the Price, VAT, local taxes and costs for
transportation of the Products and include the information listed in
Article 11.2.

 

12.3     All payments are due thirty (30) Calendar Days from the Date of
Invoice. DakoCytomation will make all payments by bank transfer to Clarient’s
bank:

 

Name of bank

 

Comerica Bank, 11512, El Camino Real, Suite 350,
San Diego, CA 92130-4542, California, United States

Account no.

 

1892035202

SWIFT code

 

MNBDUS33

 

12.4     Initial banking and transfer costs relative to payment of invoices
shall be payable by DakoCytomation and receiving costs shall be payable by
Clarient.

 

15

--------------------------------------------------------------------------------


 

12.5     Interest shall accrue after 30 Calendar Days from the Date of Invoice
at the prevailing twelve (12) month London InterBank Offered Rate plus five
percent (5%).

 


ARTICLE 13             CURRENCY

 

13.1     Clarient shall invoice DakoCytomation in USD, and DakoCytomation shall
make all payments in USD.

 


ARTICLE 14             TRADEMARKS AND TRADE NAMES

 

14.1     DakoCytomation may sell and market the Products in the Territory and
within the Exclusive Field of Use and Nonexclusive Field of Use under its own
label, trade name/trademarks and in its own packaging under no specific
limitation; subject to Article 14.4 below.  DakoCytomation may furthermore, at
its own discretion, bundle the Products and market and sell the bundled Products
in the Territory.

 

14.2     Subject to Article 14.4 below, the Products will be manufactured by
Clarient and will carry the DakoCytomation trademarks “DAKOCYTOMATION” and Drop
logo as set forth in Exhibit 8.

 

14.3     DakoCytomation hereby grants Clarient a nonexclusive, worldwide, fully
paid-up free license to use the DakoCytomation trademarks and trade names set
forth in Exhibit 8, in the manufacture, packaging and labeling of the Products
in accordance with the terms of this Agreement.  This Agreement does not imply
the grant of a license from DakoCytomation to Clarient to use any DakoCytomation
trademarks or trade names for any other purpose.

 

14.4     Further, the Products will be sold by DakoCytomation under a
combination of DakoCytomation’s trademarks listed in Exhibit 8 and Clarient’s
trademarks listed in Exhibit 9, during Phase 1 of the Agreement e.g. as
“DakoCytomation Clarient ChromaVision ACIS II”. The Parties shall mutually agree
on the use of trademarks/trade names for the Products

 

14.5     Clarient hereby grants DakoCytomation a nonexclusive, world-wide, fully
paid up license to use Clarient’s trademarks in Exhibit 9 for marketing, sale
and support of the Products in accordance with the terms of this Agreement. 
This Agreement does not imply the grant of a license from Clarient to
DakoCytomation to use any Clarient trademarks or trade names for any other
purpose. For the avoidance of doubt, the license granted by DakoCytomation to
Clarient only applies to Products sold by Clarient to DakoCytomation under this
Agreement.

 

14.6     A label and/or plate, not exceeding a size of 20 x 100mm, stating that
“Manufactured by Clarient, Inc., California, United States of America for
DakoCytomation Denmark A/S”, is to be affixed to the back of the Products.

 

14.7     The Parties shall mutually agree on the use of trademarks/trade names
for the ACIS III Products marketed under Phase 2 of the Agreement.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 15             REGULATORY MATTERS

 

15.1     DakoCytomation shall obtain the relevant marketing licenses and fulfill
any regulatory registration requirements for the Products to be marketed and
sold by DakoCytomation in the European Union (“EU”) and all countries other than
the United States (collectively, “ROW”).

 

15.2     For the ROW, DakoCytomation shall determine, in consultation with
Clarient,  for which countries DakoCytomation shall seek marketing licenses and
product registration.

 

15.3     For the ROW, all product registrations shall be made in
DakoCytomation’s name and DakoCytomation shall either serve as or retain a third
party, as appropriate in each such country, to be the Authorized Representative
(as defined in the IVD Directive).

 

15.4     For the ROW, DakoCytomation shall pay all registration fees and
DakoCytomation’s own costs in connection with obtaining marketing licenses and
fulfilling registration requirements in each country.

 

15.5     In the event of any termination or expiration of this Agreement,
DakoCytomation shall use commercially reasonable efforts to secure the transfer
of all applicable registrations and licenses issued to DakoCytomation or its
agents under this Article 15 to Clarient.  In the event of termination of this
Agreement due to DakoCytomation’s breach, DakoCytomation shall pay any
reasonable costs and fees associated with the transfer of such registrations and
licenses to Clarient.

 

15.6     Clarient shall make whatever information Clarient is holding of
relevance to DakoCytomation’s obtaining of relevant marketing licenses and/or
fulfillment of regulatory registration requirements available to DakoCytomation
or its Designated Representative upon demand in a timely manner at Clarient’s
cost.

 

15.7     During Phase 1 of the Agreement, Clarient shall maintain FDA approvals
and/or clearances necessary to market and sell the Products as an in-vitro
diagnostic device in the United States.  All such registrations shall be in
Clarient’s name and shall be at Clarient’s cost.  At the completion of Phase 1
of the Agreement, the Parties will mutually agree in writing whether the
applicable registrations and licenses issued to Clarient or its agents under
this article shall be transferred to DakoCytomation and the conditions for such
transfer. For Phase 2 of this Agreement, the Parties shall mutually agree on the
Party to be responsible for the registration of the Products for in vitro
diagnostic use with FDA in the United States.  The agreed upon terms for the
ACIS III Products shall be set forth in a written Amendment to this Agreement,
signed by duly authorized representatives of the Parties.

 

15.8     For purposes of regulatory compliance, Clarient shall allow
representatives of DakoCytomation or its Designated Party to audit its
facilities, quality systems and records related to the manufacture of Products
once per Contract Year, (or more frequently as required by applicable law or
regulation) upon 30 days prior written notification to Clarient.  Upon
DakoCytomation’s written request, in the event of a time sensitive audit
DakoCytomation will provide Clarient seventy-two (72) hour written notification.

 

17

--------------------------------------------------------------------------------


 

15.9     In the ROW, DakoCytomation shall prepare, maintain and distribute
Material Safety Data Sheets for the Products.  In the United States, Clarient
shall prepare, maintain and provide such Material Safety Data Sheets to
DakoCytomation for any Clarient Product that requires this documentation. 
Clarient shall provide DakoCytomation or its Designated Representative with
information necessary for the preparation of such Material Safety Data Sheets.

 

15.10   DakoCytomation shall be responsible for all market surveillance
activities, including reporting substantial changes to Product Specifications
and quality systems, reporting Serious Incidents, handling complaints and
customer notifications, and conducting product recalls or removals issued by
authorities or mutually agreed upon by the Parties. If Clarient becomes aware of
potential Serious Incidents, customer complaints or other information relevant
to market surveillance activities, or the Product it shall provide this
information to DakoCytomation promptly. If DakoCytomation becomes aware of
potential Serious Incidents customer complaints or other information relevant to
market surveillance activities, or the Product it shall provide this information
to Clarient promptly.

 

15.11   Notwithstanding the provision in article 15.10, during Phase 1 of the
Agreement, Clarient shall be responsible for all market surveillance activities
in the United States and Canada, including, the reporting requirements of FDA. 
If DakoCytomation becomes aware of information relevant to market surveillance
activities, including without limitation, Adverse Events or customer complaints,
it shall immediately notify Clarient.  If Clarient receives a customer complaint
regarding the Products or the Products are subject to a product recall in the
United States, Clarient shall investigate such customer complaint or product
recall.  DakoCytomation shall assist Clarient as necessary in implementing any
corrective action required, including without limitation, providing Clarient
with a copy of its or its Affiliate or subdistributor’s customer list for
Products.  DakoCytomation shall further assist Clarient in the notification, if
any, to such customers related to such customer complaints and/or product
recalls.

 

15.12   The Parties shall use commercially reasonable efforts to provide each
other with the information required to obtain and maintain CE marking in
accordance with the IVD Directive or other requirements enforced by a notified
body or governmental authority. The other party shall use commercially
reasonable efforts to provide such information to the other Party’s custody
within ten Business Days upon the other Party’s written request.

 


ARTICLE 16             WARRANTY

 

16.1     Clarient hereby warrants for a period of fifteen (15) months from
delivery to DakoCytomation or for a period of twelve (12) months from the
delivery to the end user that the Products delivered are in conformity with the
Product Specifications and Acceptance Criteria in Exhibits 1 and 2 and are free
of Defects in workmanship and materials.

 

16.2     Clarient hereby warrants that the Products will be manufactured in
accordance with the applicable regulations and statutory requirements in force
in the United States, Canada, EU and Japan. In other countries, the provision in
Article 4.2 shall apply.

 

18

--------------------------------------------------------------------------------


 

16.3     Clarient hereby warrants that it is in possession of all necessary
rights, including but not limited to Intellectual Property Rights, covering the
grant and supply of the Products in the United States, Canada, EU and Japan and
warrants that it has the right and authority to supply the Products to
DakoCytomation for the use intended under this Agreement. For Products delivered
for other countries, the provision in Article 4.2 shall apply.

 

16.4     Clarient shall maintain at all times during the Term of this Agreement
product liability insurance with a policy limit of not less than USD ten million
(10,000,000) covering the Products.  If DakoCytomation manufactures pursuant to
exercise of the license granted under Article 8.15, DakoCytomation undertakes to
maintain the same level of insurance.

 

16.5     Beyond the warranties expressly stated herein, CLARIENT EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES, GUARANTEES, OBLIGATIONS, LIABILITIES AND
RIGHTS AND REMEDIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE WITH
RESPECT TO THE MANUFACTURE AND USE OF THE PRODUCTS, INCLUDING BUT NOT LIMITED TO
(a) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND (b) ANY OBLIGATION, RIGHT OR LIABILITY, CLAIM OR REMEDY FOR (i) LOSS OF USE,
REVENUE OR PROFIT OR ANY OTHER DAMAGES; AND (ii) INDIRECT, SPECIAL CONSEQUENTIAL
OR INCIDENTAL DAMAGES OF ANY NATURE WHATSOEVER, HOWEVER CAUSED, AND UNDER ANY
THEORY OF LIABILITY WHETHER BASED IN CONTRACT, WARRANTY, TORT (INCLUDING WITHOUT
LIMITATION NEGLIGENCE), STRICT LIABILITY, STATUTORY OR OTHERWISE, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF CLARIENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

16.6     DakoCytomation shall not provide any end user with any rights or
licenses in conflict with, or expansion of, the rights granted herein.  In
selling the Products to end users, DakoCytomation shall use written agreements
with use restrictions and other terms giving due consideration and respect to
each Party’s standard end-user terms and experience with end-users, as well as
the variations in risk and legal customs in different countries.  Without
limiting the generality of the foregoing, each DakoCytomation End-User agreement
relating to the Products shall (i) prohibit use of the Products for or via
remote access to external customers of the End-User, such that the End-User may
only use the Product for global cases (i.e., where the End-User’s staff
physicians are performing prognosis, diagnosis or similar professional services)
(the “Remote Access Use Restriction”) and (ii) shall permit Clarient (at its
sole expense) to directly and independently enforce its rights related to the
Remote Access Use Restriction as an intended beneficiary (unless prohibited by
applicable law).  A Party discovering (or reasonably suspecting) an End-User
violation of the Remote Access Use Restriction shall, within fifteen (15) days
after such discovery (or reasonable suspicion), notify the other Party,
identifying the End-User and the time, place and manner of the violation(s). 
Except to the extent Clarient reasonably believes that such a delay would cause
irreparable harm to its business, DakoCytomation shall have thirty (30) days
after receipt of the foregoing notice to encourage and allow such End-User to
cure any violation (in a manner reasonably satisfactory to Clarient) before
Clarient may seek to independently enforce its rights relating to the Remote
Access Use Restriction.  DakoCytomation agrees to cooperate with Clarient’s
reasonable requests relating to the enforcement of Remote Access Use
Restriction.

 

19

--------------------------------------------------------------------------------

 


 


ARTICLE 17             LIABILITY; INDEMNIFICATION

 

17.1     EXCEPT AS OTHERWISE SET FORTH HEREIN, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR INCIDENTAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES (collectively “Damages”)
ARISING IN CONNECTION WITH THIS AGREEMENT, THE SCOPE OR ANY DOCUMENTS OR
EXHIBITS RELATED THERETO.  IN NO EVENT SHALL CLARIENT’S LIABILITY UNDER THIS
AGREEMENT EXCEED THE GREATEST OF (i) THE PAYMENTS RECEIVED BY CLARIENT UNDER
THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD PRIOR TO THE EVENT OF LIABILITY
IN QUESTION OR (ii) USD FOUR MILLION (4,000,000), OR (iii) USD TEN MILLION
(10,000,000) IN THE CASE OF CLARIENT’S LIABILITY HEREUNDER FOR INFRINGEMENT OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS OR TO ANY LOSS ARISING OUT OF PRODUCT
LIABILITY CLAIMS, INCLUDING PERSONAL INJURY.

 

17.2     IN NO EVENT SHALL EITHER PARTY BE RESPONSIBLE FOR ANY DAMAGES CAUSED BY
THE OTHER PARTY’S (A) ILLEGAL CONDUCT, (B) WILLFUL MISCONDUCT OR (C) VIOLATION
OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION PRESCRIBED USE OF THE PRODUCTS).

 

17.3     Clarient shall indemnify DakoCytomation, its Affiliates and their
respective officers from any loss, cost, damage or expense (a “Loss”) from any
lawsuit, action, claim, demand, assessment or proceeding (a “Claim”) arising or
occurring as a result of (i) infringement of third party Intellectual Property
Rights, (ii) product liability claims, including personal injury or property
damage proximately caused by Clarient’s gross negligence or intentional
misconduct (iii) other personal injury or property damage caused by Clarient’s
gross negligence or intentional misconduct, or any material Defect in a Product,
or (iv) any violation of applicable law, rule or regulation by Clarient, in each
case except to the extent (a) such Product was altered after it left Clarient’s
control or (b) of the negligence, gross negligence or intentional misconduct of
a party other than Clarient. Notwithstanding anything herein to the contrary,
Clarient shall have no obligation with respect to any Loss or Claim to the
extent that such Loss or Claim results from (I) DakoCytomation’s combination,
operation or use of the Products with products, data or other materials not
provided by Clarient outside the scope of this Agreement; (II) modifications of
the Products that were not made or authorized by Clarient.

 

17.4     DakoCytomation shall indemnify Clarient, its Affiliates and their
respective officers, directors and employees from any Loss or Claim arising or
occurring as a result of (i) personal injury or property damage proximately
caused by DakoCytomation’s gross negligence or intentional misconduct, or any
modification by DakoCytomation or its agents to a Product, (ii) any violation of
applicable law, rule or regulation by DakoCytomation, in each case except to the
extent of the negligence, gross negligence or intentional misconduct of a party
other than DakoCytomation, or (iii) infringement of third party Intellectual
Property Rights by DakoCytomation. IN NO EVENT SHALL DAKOCYTOMATION’S LIABILITY
UNDER THIS AGREEMENT FOR MATTERS OTHER THAN PAYMENT OF THE AMOUNTS INDICATED ON
EXHIBIT 4 EXCEED THE GREATEST OF (i) THE PAYMENTS RECEIVED BY CLARIENT UNDER
THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD PRIOR TO THE EVENT OF LIABILITY
IN QUESTION OR (ii) USD FOUR MILLION (4,000,000), OR (iii) USD TEN MILLION
(10,000,000) IN THE CASE OF DAKOCYTOMATION’S LIABILITY HEREUNDER FOR
INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS OR TO ANY LOSS ARISING
OUT OF PRODUCT LIABILITY CLAIMS, INCLUDING PERSONAL INJURY.

 

20

--------------------------------------------------------------------------------


 

17.5     If a claim for damages is lodged by a third party against one of the
Parties, the affected Party shall forthwith inform the other Party hereof.  Each
Party agrees to give prompt written notice to the other Party of the
commencement of any action, suit or proceeding for which indemnification may be
sought, and the indemnifying Party, through counsel reasonably satisfactory to
the indemnified Party shall assume the defense thereof.  It has been agreed,
however, that the indemnified Party shall be entitled to participate in any such
action, suit or proceeding with counsel of its own choice, but at its own
expense.  The indemnifying party shall not make any settlement offer or
compromise without the indemnified party’s reasonable consent.

 

17.6     Each Party agrees to give promptly written notice to the other Party of
the commencement of any action, suit or proceeding for which indemnification may
be sought, and the indemnifying Party, through counsel reasonably satisfactory
to the indemnified Party shall assume the defense thereof. It has been agreed,
however, that the indemnified Party shall be entitled to participate in any such
action, suit or proceeding with counsel of its own choice, but at its own
expense.

 


ARTICLE 18             COMPLAINTS

 

18.1     DakoCytomation shall, no later than five (5) Business Days from
discovery, give Clarient written notice of any Defect or other fault in or of a
Product, and reject any Product that does not comply with the Product
Specifications set forth in Exhibits 1 and 2.

 

18.2     In case the Products do not substantially meet the Product
Specifications set forth in Exhibits 1 and 2 or should otherwise be Defective,
DakoCytomation is authorized to withhold payment due without interest accruing
until such Defect is cured.

 

18.3     Clarient shall repair or replace (at Clarient’s option) any Products,
which DakoCytomation identifies as Defective.  In the event Clarient elects to
replace a Defective product, DakoCytomation shall return such Defective Product
clearly marked with DakoCytomation’s name and address.  Such returned Defective
Products shall be carefully packed and sent to Clarient accompanied by a copy of
Clarient’s invoice.  Clarient shall pay all costs concerning the return of such
Defective product, thus Clarient shall be entitled to choose means of
transportation and book transportation accordingly.

 


ARTICLE 19             DEFECTS

 

19.1     If a Product is found to be Defective in accordance with the Product
Specifications and Acceptance Criteria in Exhibits 1 or 2 to this Agreement, or
is found to be Defective because of faulty workmanship or materials, and such
reason is reported by DakoCytomation to Clarient in accordance with Article 18.1
during the Warranty Period stated in Article 16.1, the following provisions
shall apply.

 

21

--------------------------------------------------------------------------------


 

19.2     During the Term, Clarient will repair Defects free of charge.  Clarient
shall initiate such repairs as promptly as possible, but not more than one (1)
week from Clarient’s receipt of DakoCytomation’s notification of the Defect.  In
the event that the Product cannot be repaired within six (6) weeks after
Clarient receives notice of the Defect, Clarient will replace the Product free
of charge.

 

19.3     Delivery terms for any replacement shipments are DDP (Delivery Duty
Paid) on the shipping address provided by DakoCytomation in the relevant
Purchase Order (INCOTERMS 2000).  Clarient shall bear any freight,
transportation and custom clearance fees related to such replacements.

 

19.4     Failure by Clarient to replace any Defective Product pursuant to
Article 19.2 shall be deemed a material breach of the Agreement, which shall
entitle DakoCytomation to have the Product manufactured at a third party’s
production facility at Clarient’s choice for Clarient’s account according to the
procedure set forth in Article 8.15 to 8.24 of this Agreement.

 

19.5     In case the delivered Product should not substantially meet the Product
Specifications or Acceptance Criteria in Exhibits 1 and 2 or should otherwise be
Defective after the period specified in Article 19.2, DakoCytomation may cancel
the Purchase Order or the specific part of the Purchase Order concerning such
Product.

 


ARTICLE 20             INSTALLATION

 

20.1     During Phase 1 of the Agreement, Clarient shall install the Products at
end-user sites.

 

20.2     Clarient will invoice DakoCytomation for cost of travel,
accommodations, travel allowances and installation time connected to
installation services provided during Phase 1 of the Agreement according to the
price list in Exhibit 10 to this Agreement.

 

20.3     The Payment Terms set forth in Article 12 of this Agreement shall apply
to Installation Services.

 

20.4     During Phase 2 of the Agreement, DakoCytomation shall make installation
of the Products at end user sites.  DakoCytomation may elect to assume
responsibility for installation of Products at end user sites at any time during
the Term upon forty-five (45) days written notice to Clarient.

 

20.5     The Parties agree to discuss a continuation of Clarient’s handling of
the Installation Services during a transition period after the commencement of
Phase 2.

 


ARTICLE 21             AFTER SALES SERVICES

 

21.1     During Phase 1 of the Agreement Clarient will perform all After Sales
Services described in Exhibit 11.

 

22

--------------------------------------------------------------------------------


 

21.2     During Phase 1 of the Agreement, DakoCytomation may elect to assume the
responsibility for performing After Sales Services. If DakoCytomation chooses to
do so, DakoCytomation will consider employing Clarient personnel who performed
such functions.

 

21.3     Clarient will invoice DakoCytomation for cost of travel,
accommodations, travel allowances and Clarient personnel time connected to After
Sales Services provided during Phase 1 of the Agreement according to the price
list in Exhibit 11.

 

21.4     During Phase 2 of the Agreement, DakoCytomation will perform all After
Sales Services worldwide.

 

21.5     Notwithstanding the above, Clarient will provide access to the After
Sales Services during the entire term of this Agreement.

 

21.6     Clarient will invoice DakoCytomation for Support Services according to
the Price List in Exhibit 11.

 

21.7     The Payment Terms set forth in Article 12 of this Agreement shall apply
to all After Sales Services mentioned in this article.

 

21.8     The Parties will mutually agree upon a continuation of Clarient’s
handling of the After Sales Services during a transition period after the
commencement of Phase 2.

 


ARTICLE 22             TRAINING

 

22.1     During the Term of this Agreement Clarient shall train DakoCytomation
employees on the use of the Products free of charge.  Clarient will provide
training for DakoCytomation’s customers at the DakoCytomation training center at
the DakoCytomation site located in Carpinteria, California (United States) for a
fee of five hundred dollars (USD 500) per training session (unlimited
participants) as described in Exhibit 10.

 

22.2     DakoCytomation shall request customer Training in writing with thirty
(30) days written notice.

 

22.3     Clarient will provide training of DakoCytomation’s Service Engineers,
including Service Engineers employed by DakoCytomation’s external Service
Partners once per year during the entire Term for a fixed fee of one thousand
five hundred dollars (USD $1,500) per training session (unlimited participants).
Training will be provided at the DakoCytomation site determined by
DakoCytomation.

 

22.4     DakoCytomation shall request Service Engineer Training in writing with
forty-five (45) days written notice.  Clarient shall provide training free of
charge to both sales and marketing employees of DakoCytomation in The United
States and Europe.

 

22.5     Clarient will provide a comprehensive “Service Manual” for the Products
to DakoCytomation’s Service Engineers within sixty (60) Calendar Days prior to
DakoCytomation’s assuming service responsibility.

 

23

--------------------------------------------------------------------------------


 

22.6     Clarient will provide a one-time theoretical and hands-on training of a
minimum of three days of DakoCytomation’s R&D and Marketing Staff and Country
Product Managers free of charge that will take place in DakoCytomation’s
location in Carpinteria, California, United States.

 

22.7     DakoCytomation is responsible for all additional expenses and providing
facilities for training.  DakoCytomation will reimburse the travel and related
expenses of Clarient’s representatives (subject to DakoCytomation’s reasonable,
prior approval) as well as all of its own representatives.

 


ARTICLE 23             IMAGE ANALYSIS FEE

 

23.1     The Parties have agreed that Clarient will receive payment of an Image
Analysis Fee as set forth on Exhibit 4 for each use of an image analysis
algorithm by DakoCytomation’s customers/end-users in the United States.  The fee
indicated on Exhibit 4 applies only to the current algorithms, and the Image
Analysis Fee for any future assay algorithms shall be agreed upon by the Parties
when such algorithms are released.

 

23.2     DakoCytomation shall only pay the Image Analysis Fee as long as
DakoCytomation’s customers/end-users receive reimbursements from Centers for
Medicare and Medical Services and/or third party payors (e.g. patient medical
insurance).

 

23.3     In the event the reimbursement rate for Image Analysis changes, the
Parties will mutually determine an appropriate adjustment to the Image Analysis
Fee based principally on the ratio of the new reimbursement rate (CMS Prevailing
Rate) to the reimbursement rate on the Effective Date.

 

23.4     In the event of significant changes in the market situation the Parties
agree to enter into good faith negotiations in order to amend this Agreement
accordingly.

 


ARTICLE 24             SPARE PARTS

 

24.1     For each Product, Clarient shall maintain at its premises an
appropriate stock level of Spare Parts, covering all components of the
Products.  Spare parts related to the Products shall hereinafter be referred to
as the “Spare Parts”. A list of Clarient’s Spare Parts for the Instruments is
included in Exhibit 4 to this Agreement.

 

24.2     Clarient shall have an unlimited obligation to supply the Spare Parts
for the Products to DakoCytomation during the Term of this Agreement and five
(5) years thereafter.

 

24.3     Clarient shall have an obligation to ship Spare Parts not later than
two (2) Business Days after DakoCytomation has ordered them, to the destination
specified by DakoCytomation.

 

24.4     The initial prices for the Spare Parts for Phase 1 are set forth in
Exhibit 4.  Prices for Spare Parts for Phase 2 shall be negotiated in good faith
at a later time.  Clarient shall notify any changes in the Spare Part prices in
writing sixty (60) days in advance.  Spare Part orders made prior to such
notification shall be made at previous prices.

 

24

--------------------------------------------------------------------------------


 

24.5     Clarient in Phase 1 of the Agreement shall make shipment of Spare Parts
to DakoCytomation customers/end-users.

 

24.6     During the Phase 2 of this Agreement, DakoCytomation shall make
shipment of Spare Parts to the end-users.

 

24.7     Clarient’s delivery of Spare Parts shall be subject to the terms of
this Agreement.

 

24.8     Clarient shall notify and receive DakoCytomation’s written approval
prior to using remanufactured parts in place of Spare Parts on the Products.

 

24.9     DakoCytomation shall be responsible for all Spare part obligations if
it exercises its license under Article 8.15. In such event, Clarient shall
assist DakoCytomation with assuming the Spare Part obligations by providing
supplier lists and other reasonable documentation and assistance.

 


ARTICLE 25             SOFTWARE, UPDATES AND MAINTENANCE

 

25.1     As stated in Article 2.2 of this Agreement, Clarient has developed
manufactures and markets the Software to be used with the Instruments. The
Product Specifications and Acceptance Criteria for the Software is enclosed
hereto as Exhibit 2.

 

25.2     Clarient agrees to provide the Software to DakoCytomation and
DakoCytomation’s customers subject to a perpetual, revocable, nonexclusive,
world-wide, fully paid up, license to use, execute, display, perform and
configure (within its designed parameters) the Software.

 

25.3     Clarient shall provide Software maintenance during the applicable
warranty period for the Product, including development and creation of updates
for the Software to cure software bugs and malfunctioning at no charge to
DakoCytomation or its customers/end-users.

 

25.4     Clarient shall develop and provide upgraded versions of the Software,
which may include additional or enhanced features, new functionalities and
interfaces as well as new algorithms on an ongoing basis. The Parties will
mutually agree upon the consideration, if any, that Clarient receives for such
development work from DakoCytomation.

 


ARTICLE 26             MANUALS, BROCHURES AND MARKETING MATERIALS

 

26.1     Clarient shall provide for the Products:

 

i.      an appropriate “User Instruction/Operation Manual”. Each delivery of an
instrument shall include such Manual as an integrated part of the Product which
meets legal requirements.

 

ii.     an appropriate “Service Manual” allowing DakoCytomation’s service
organization to professionally implement preventive and normal service
interventions sixty (60) Calendar Days prior to DakoCytomation’s assuming
service responsibility.

 

25

--------------------------------------------------------------------------------


 

26.2     Clarient shall provide a new Service Manual for each new instrument
phase.

 

26.3     DakoCytomation shall have the right to review and suggest changes to
the manuals prior to final print.

 

26.4     The above Manuals shall be produced by Clarient at Clarient’s cost and
shall be supplied at Clarient’s cost in the German, English and French
languages. The Manuals shall be printed with DakoCytomation branding

 

26.5     DakoCytomation shall pay the cost of translation of the Manuals into
other languages if such translation is requested by DakoCytomation.

 

26.6     Brochures and other marketing material are DakoCytomation’s
responsibility, provided that DakoCytomation shall provide advance copies of all
such materials for Clarient’s review.

 


ARTICLE 27             MANUFACTURING

 

27.1     Clarient warrants manufacturing the Products according to FDA QSR Good
Manufacturing Practices Regulations and that records of such compliance are at
any time available for auditing by DakoCytomation or third party authorities.

 

27.2     Clarient will notify DakoCytomation in writing prior to implementing
any change in the Products or manufacture thereof for DakoCytomation’s prior
written approval.

 

27.3     Copies of the current and future “Bill of Goods” listing all components
and manufacturing procedures for the Products will be officially transferred in
escrow to the International Chamber of Commerce in Copenhagen, Denmark, or to
another escrow agent, which can be approved by both Parties, such approval not
to be unreasonably withheld.

 


ARTICLE 28             INSPECTION

 

28.1     Clarient will allow DakoCytomation to inspect Clarient’s facilities
annually, upon reasonable prior notice, to determine Clarient’s compliance with
regulatory and/or quality assurance standards.

 

28.2     DakoCytomation may, once per Calendar Quarter, have a DakoCytomation
Quality Assurance/Quality Control responsible person inspect Clarient’s
manufacturing site to confirm that the Products are manufactured according to
the Good Manufacturing Practices Regulations set forth in Article 27 .

 

28.3     Any audit or inspection under this Article 28 or Article 15.8 shall be
subject to the provisions of Article 31 and Clarient shall have the right to
escort the inspection or audit team at its premises.

 


ARTICLE 29             DEVELOPMENT PROJECT

 

29.1     In order to fulfill the evolving customer requirements/needs and to
cope with the rapidly changing technology advances, Clarient and DakoCytomation
have agreed to mutually develop the Products into next generation Products.

 

26

--------------------------------------------------------------------------------


 

29.2     Clarient will perform the research and development work under this
Agreement. Clarient may engage subcontractors to assist in such work but shall
secure from each such subcontractor confidentiality undertakings in accordance
with Article 31.

 

29.3     The Parties have agreed to enter into a Development Project with the
goal to develop the ACIS III Instrument and Software based on the current
Clarient ChromaVision ACIS II instrument and software. The Product and Technical
Specifications for the ACIS III Instrument and Software are set forth in Exhibit
14  to this Agreement. The Research and Development Project is defined in the
Project Plan in Exhibit 15 to this Agreement.

 

29.4     The Parties agree that the enclosed version of Exhibits 14 and 15 is
only preliminary. The Parties agree to negotiate a final version of Exhibits 14
and 15 within thirty (30) days of the Effective Date and that the final version
of Exhibits 14 and 15 will supersede the current version of Exhibits 14 and 15
as soon as it is approved by both Parties in writing.  Furthermore, the Parties
agree that the entire Agreement will cease (including cancellation of
DakoCytomation’s initial Purchase Order described in Article 8.1) should the
Parties not be able to agree on a final version of Exhibits 14 and 15 within
thirty (30) days of the Effective Date. Any disputes regarding the finalization
of Exhibits 14 and 15 shall be solved according to the Dispute Resolution
Procedure set forth in article 29.9 below.

 

29.5     Notwithstanding the provisions herein, Clarient will initiate the
research and development work within thirty (30) days of the Effective Date.

 

29.6     The Parties will mutually agree to any changes and amendments to
Exhibits 14 and 15, including but not limited to all design files, project
milestones and phase gate documentation. DakoCytomation shall participate in all
design review, risk management and other general project management.

 

29.7     Clarient and DakoCytomation will appoint an individual as Project
Executive to represent and bind Clarient and DakoCytomation, respectively, in
connection with all aspects of the Research and Development Project described in
Exhibits 14 and 15.

 

29.7.1         Before assigning an individual as Project Executive, Clarient and
DakoCytomation will (i) introduce the individual to each other, (ii) provide the
other with information reasonably requested regarding the work history and
experience of the individual and (iii) discuss reasonable objections to such
appointment.

 

29.7.2         Clarient and DakoCytomation will provide each other with at least
thirty (30) Calendar Days notice before assigning a new Project Executive,
unless the Project Executive (a) resigns from employment, (b) is dismissed by
his employer, (c) fails to perform his obligations or (d) is unable to work.

 

29.8     Clarient and DakoCytomation will create a joint Steering Committee as
described in Article 42 below.

 

29.9     If the Parties have a dispute regarding the Research and Development
Project under this agreement, the following Dispute Resolution Procedure shall
apply:

 

29.9.1         A dispute will initially be referred to the Project Executives.

 

27

--------------------------------------------------------------------------------


 

29.9.2         If the Project Executives cannot resolve the dispute within five
(5) Business Days after their referral, the dispute will be referred to the
Steering Committee.

 

29.9.3         If the Steering Committee cannot resolve the dispute within ten
(10) Business Days after the referral, the dispute will be referred in writing
to the CEO of DakoCytomation and the CEO of Clarient (jointly referred to as
“Lead Executives”) for their review and resolution.

 

29.9.4         The Parties agree that neither Party may initiate formal
proceedings for the resolution of such disputes before (i) the Lead Executives’
joint written conclusion that an amicable resolution to a dispute is unlikely,
or (ii) thirty (30) days after the referral of a dispute to the Lead Executives.

 

29.9.5         The Parties will exercise good faith efforts to resolve any
dispute related to the Research and Development Project.

 

29.9.6         The Parties agree the all written or oral statements and offers
of settlement made in the course of the Dispute Resolution Procedure, , will (a)
be confidential, (b) not be offered as evidence, disclosed, or used for any
other purpose than the Dispute Resolution Procedure, and (c) not constitute an
admission or waiver of any rights.

 

29.9.7         Each Party will promptly return to the other upon request any
such written statements or offers including all copies hereof.

 

29.9.8         Except where clearly prevented by the nature of the dispute,
Clarient and DakoCytomation agree to continue performing their respective
obligations under this Agreement while a dispute is being resolved.+

 

29.10   The Parties have agreed that the following procedure shall apply with
respect to the fulfillment of the Development Project and the Project Plan:

 

29.10.1       Clarient will give DakoCytomation written notice of fulfillment of
Acceptance Criteria’s and Milestones and present its results to DakoCytomation.

 

29.10.2       DakoCytomation will carry out an evaluation of the results
presented by Clarient within ten (10) Business Days.

 

29.10.3       DakoCytomation presents the results of the evaluation phase to
Clarient, i.e. whether the Acceptance Criteria and Milestone has been met.

 

29.10.4       If Clarient has not met a Milestone, the Parties agree to enter
into discussions in good faith with the purpose of accomplishing the outstanding
Milestone.

 

29.11   Clarient is responsible for meeting the development Milestones and
Acceptance Criteria set forth in Exhibits 14 and 15.

 

29.12   If Clarient fails to meet its objectives in each development Milestone
and/or Acceptance Criteria, for reasons other than mutually agreed upon, the
applicable Milestone payment shall be decreased by ten percent (10%).

 

28

--------------------------------------------------------------------------------


 

29.13   If Clarient has delays in the total Development Project timeline in
excess of ninety (90) Calendar Days, (i) the Minimum Order Requirement in
Article 5.10 shall be suspended until the completion of the Research and
Development Project, and (ii) the total payments for Research and Development
work set forth in Exhibit 4 shall be reduced by twenty-five percent (25%) after
giving effect to any reductions already made pursuant to Article 29.12.

 

29.14   If Clarient has delays in excess of ninety (90) Calendar Days in the
total Research and Development Project timeline or Clarient fails to perform its
Research and Development obligations set forth in this Agreement caused by
Clarient’s fault or gross negligence, DakoCytomation shall have the right to
take over the Research and Development Project in its entirety according to the
procedure stated in Articles 8.15 and 8.24

 

29.15   Clarient will receive compensation for Research and Development work
under this Agreement as described in Exhibit 4 to this Agreement.

 


ARTICLE 30             INTELLECTUAL PROPERTY

 

30.1     Intellectual Property owned by or otherwise in the possession of a
Party on the Effective Date, as well as any derivative works, enhancements or
modifications thereof (“Pre-existing Intellectual Property”), shall remain the
absolute, unencumbered property of that Party.

 

30.2     The Parties agree to maintain and defend all Pre-existing Intellectual
Property owned by or otherwise in the possession of a Party on the Effective
Date related to the Products during the Term of this Agreement.

 

30.3     The Parties agree to notify each other promptly of material
infringements or possible infringements of Pre-existing Intellectual Property
related to the Products , as well as any facts that may materially affect the
validity, scope and enforceability of such Pre-existing Intellectual Property of
which either Party becomes aware.

 

30.4     The Parties hereby grant each other rights to initiate legal actions
for infringement of Intellectual Property related to the Products, including
Intellectual Property created under this Agreement. If a Party desires to
initiate legal actions for infringement of the other Party’s Intellectual
Property related to the Products, the Party shall notify the other Party
immediately in writing. If the other Party does not notify the Party of its
intent to pursue legal actions within ninety (90) Calendar Days after receiving
notice of the Party’s desire to file a suit, the Party shall be free to initiate
the suit. The other Party shall have a continuing right to intervene in such
suit. Each Party will bear its own costs in connection with such suit.

 

30.5     Any Intellectual Property created under the terms of this Agreement
related to image analysis and execution hereof shall be owned by Clarient.

 

30.6     Any Intellectual Property created under the terms of this Agreement
related to DakoCytomation’s specific implementation of the Products or
integration of the Products with a product supplied by DakoCytomation shall be
owned by to DakoCytomation (subject to Clarient’s ownership of its Pre-existing
Intellectual Property).

 

29

--------------------------------------------------------------------------------


 

30.7     Subject to the licenses granted herein, each Party shall own all right,
title and interest in and to its independently developed Intellectual Property. 
The ownership to any other Intellectual Property created under the terms of this
Agreement (excluding Pre-existing Intellectual Property) shall be determined in
good faith by the Steering Committee, provided that if the Steering Committee
cannot reach agreement as to such ownership, such Intellectual Property shall be
jointly owned.  To the extent any Intellectual Property is jointly owned,
neither party shall directly or indirectly use, distribute, sublicense market or
disclose any such Intellectual Property to the competitors of the other party.

 

30.8     The Party owning any Intellectual Property created under the terms of
this Agreement does hereby grant the other Party a worldwide, perpetual, fully
paid up, irrevocable, non-transferable license to use such Intellectual Property
(i) exclusively as to the Exclusive Field of Use, and (ii) nonexclusively as to
the Nonexclusive Field of Use; provided that the licensee shall not directly or
indirectly use, distribute, sublicense market or disclose any such Intellectual
Property to the competitors of its owner.

 

30.9     In the event that a Party’s personnel are named as inventors in a
patent application for Intellectual Property owned by the other Party, the
Parties agree that they shall ensure that the patent rights can be assigned to
the other Party and to effect such assignment.

 

30.10   The Parties agree to prosecute, maintain and defend their own
Intellectual Property created under the terms of this Agreement during the term
of this Agreement. The Parties will mutually agree in writing to the
geographical scope of such prosecution. Each Party will bear its own costs
related to prosecution, maintenance and defence of their Intellectual Property.

 

30.11   If Intellectual Property created under this Agreement is to be jointly
owned by both Parties, the obligations to prosecute, maintain and defend such
joint Intellectual Property will be determined in good faith by the Steering
Committee, provided that if the Steering Committee cannot reach agreement as to
such ownership, such obligations shall be joint and each Party will bear half of
the costs related to prosecution, maintenance and defence of such joint
Intellectual Property; provided further, however, that a Party may assign its
rights to such Intellectual Property to the other Party in lieu of bearing any
costs related to the prosecution, maintenance and defence of such joint
Intellectual Property.

 


ARTICLE 31             CONFIDENTIALITY

 

31.1     Each Party shall keep all information and know-how communicated to it
or otherwise obtained from the other Party under or in respect of this Agreement
secret and confidential and shall not disclose the same or any part thereof to
any third party. Excepted here from is information:

 

a)         which is in the public domain at the time of disclosure,

b)         which is published or otherwise becomes part of the public domain
through no fault of the Party receiving the information,

c)         which was in the possession of the receiving Party at the time of
disclosure, as shown by competent evidence, or becomes available from a third
party who has the right to disclose it,

d)         which has to be communicated to authorities or customers for the
purpose of sale of the Product and is agreed by both Parties to be disclosed for
those purposes.

 

30

--------------------------------------------------------------------------------


 

31.2     Both Parties hereto agree that this Agreement may be disclosed to the
supervision authorities at their request, provided that the receiving party
gives a reasonable prior notice to the disclosing party to allow it to seek
protective or other court orders.

 


ARTICLE 32             OBLIGATIONS TO INFORM

 

32.1     When information regarding potential reporting incidences has come to a
Party’s knowledge, the Party shall inform the other Party within three (3)
Business Days.

 

32.2     The Parties undertake to inform each other about any and all complaints
related to the Products.

 

32.3     If a Party becomes aware of any other information regarding the
Product, intellectual property rights or infringements of such regarding the
Product that could be of importance to the other Party, such Party must promptly
report such information to the other Party.

 


ARTICLE 33             TERM AND TERMINATION

 

33.1     This Agreement becomes effective on the Effective Date and shall remain
in force for 5 (five) years and shall be renegotiated prior to the termination
date (the “Term”).

 

33.2     Neither Party may terminate this Agreement during the Term.

 

33.3     In the event that this Agreement is not extended or superseded by the
Parties then the Parties agree to negotiate in good faith (i) the transfer,
access or license to Pre-existing Intellectual Property, (ii) the transfer of
any results and know-how from the Development Project, (iii) transfer of
materials and documentation, and (iv) cooperation of the Parties in order to
secure that both Parties can exploit the results from the Development
collaboration within the Field of Use of this Agreement in the future.

 

33.4     In the event that either Party fails or becomes unable to substantially
perform any of its obligations or undertakings to be performed under this
Agreement, and such default is not otherwise addressed herein, the other Party
shall provide to the non-performing Party a written notification of such
default.

 

33.5     If such default is not cured within forty-five (45) Calendar Days to
the mutual satisfaction of both Parties, the other Party shall have the right to
terminate this Agreement without providing further notice and opportunity to
cure for the non-performing Party.  If the default mentioned in Article 33.3 is
lack of payment, the time frame defined in this Article 33.5 shall be ten (10)
Business Days.

 

33.6     Termination of this Agreement shall not in any way affect the validity
of any notice served to either Party prior to such termination becoming
effective. If termination is caused by lack of payment, all Purchase Orders
served and not yet delivered shall be terminated.

 

31

--------------------------------------------------------------------------------


 

33.7     The provisions of this Agreement shall without restriction continue to
apply to the execution of such orders.

 

33.8     Either Party may with immediate effect terminate the Agreement in
writing upon the occurrence of one or more of the events specified in Article
33.9. This Article 33.8 shall be limited by statutory rules applicable in the
country where the situations listed below take effect.

 

33.9     The events are:

 

33.9.1         A Party passing a resolution for its winding-up or a court of
competent jurisdiction making an order for the Breaching Party’s winding-up or
dissolution.

 

33.9.2         The making of an administration order in relation to a Party or
the appointment of a receiver or receiver and manager over, or the taking
possession or sale by an encumbrance taking possession of or selling an asset of
a Party.

 

33.9.3         Lasting material violation on the part of either Party hereto of
its contractual obligations and failure to stop or remedy such violation despite
a hortatory letter from the other Party.

 

33.10   In the event that DakoCytomation’s termination of this Agreement based
on Clarient’s default or the existence of one of the events listed in Article
33.9, the Parties agree to be bound by and to follow the procedure in Articles
8.15 to 8.24 in order for DakoCytomation to maintain and secure DakoCytomation’s
continuing production and further development of the Products and continuation
of the Research and Development Projects described in Article 29.

 

33.11   Exercise of the right of termination afforded to either Party under this
Agreement shall not prejudice any legal rights or remedies either Party may have
against the other in respect of any breach of the terms of this Agreement.

 

33.12   The following Articles shall survive a termination: Article 12, Article
15, Article 16, Article 19, Article 30, Article 31, Article 32 and Article 43.

 


ARTICLE 34             GENERAL PROVISIONS

 

34.1     This Agreement constitutes the entire understanding between the Parties
with respect to the subject matter hereof, and supersedes and replaces all prior
agreements, understandings, writings and discussions between the Parties
relating to this subject matter.

 

34.2     Each of the Parties acknowledges and agrees that in entering into this
Agreement it cannot rely on and shall have no remedy in respect of any
statement, representation, warranty or understanding (whether negligently or
innocently made) of a person (whether Party to this Agreement or not) other than
expressly set out in this Agreement as a warranty.

 

32

--------------------------------------------------------------------------------


 

34.3     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assignees.

 

34.4     Any amendment of this Agreement must be agreed upon by both Parties and
given in writing.

 

34.5     The failure of either Party at any time to require performance of any
provision hereof shall in no manner affect its rights at a later time to enforce
the same.

 

34.6     No term, provision or condition of this Agreement shall be waived
unless such waiver is evidenced in writing and signed by the waiving Party.

 

34.7     Neither Party shall make any public statement or announcement regarding
this Agreement or the other Party during the Term without the prior written
consent of the other Party, provided that either may make any public filing or
statement required by applicable law or stock exchange rule with prior written
notice to the other Party.

 


ARTICLE 35             ASSIGNMENT

 

35.1     The Parties shall not be entitled to transfer any rights and/or
obligations under this Agreement to directly or indirectly affiliated companies
or any third party without the other Party’s written consent, unless such
transfer of ownership occurs in accordance with a transfer of entire business
units.

 


ARTICLE 36             RIGHT OF FIRST REFUSAL

 

36.1     If Clarient (i) intends to divest its entire business or the part of
the business that is connected to this Agreement (“the Business”), or (ii)
Clarient receives an unsolicited offer for the Business, DakoCytomation will
have the right of first refusal to consider an acquisition of the Business.  In
such case, Clarient will notify DakoCytomation thereof as soon as permissible
under applicable law, fiduciary duties and other contractual obligations related
to such divestiture.  Clarient shall provide DakoCytomation access to customary
and appropriate due diligence materials in order for DakoCytomation to consider
making a proposal to acquire the Business. If DakoCytomation formally indicates
interest in the acquisition of the Business, Clarient shall evaluate such
indications in good faith in light of applicable law, fiduciary duties and other
contractual obligations. Furthermore, the Parties agree to separately negotiate
detailed conditions for the acquisition of the Business in good faith.

 

36.2     If Clarient intends to have a third-party manufacture the Products
under this Agreement, DakoCytomation shall have the right of first refusal to
undertake such manufacturing, provided that DakoCytomation must meet the
pricing, terms and conditions offered by a third party. The Parties agree to
negotiate the detailed conditions for such manufacturing and necessary
amendments to this Agreement in good faith.

 


ARTICLE 37             CHANGE OF CONTROL

 

37.1     The Parties will not sell or otherwise transfer to a third party
assets, which include the Products or the right to make, use, sell, market,
develop and distribute the Products unless the other Party has first obtained an
agreement from such transferee to be bound by the terms and conditions of this
Agreement.

 

33

--------------------------------------------------------------------------------


 


ARTICLE 38             FORCE MAJEURE

 

38.1     All cases of force majeure (i.e. any event beyond the control of the
Party concerned) which shall include, but not be restricted to, fire, flood,
earthquake, explosion, riots, strike, lockout, terror, war and regulations of
any governmental or local authority shall, for the duration of and to the extent
of the effects caused by such disturbances, release the Parties from the
performance of their contractual obligations herein.

 

38.2     Either Party shall notify the other Party without undue delay if there
are any indications of any such incidents occurring, and the Parties shall
discuss the effects of such incidents on this Agreement and the measures to be
taken.

 

38.3     Both Parties shall use reasonable efforts to avoid or restrict any
detrimental effects.

 

38.4     The Parties shall, as soon as it is reasonably possible, resume
performance of their obligations. As soon as the effect of the obstacle arising
from the force majeure has ended, the obligations of this Agreement shall once
again come into effect and shall remain in force throughout the remainder of the
duration thereof.

 

38.5     The duration of this Agreement shall not be extended by a period
equivalent to the period for which it has been suspended.

 

38.6     If the performance in whole or in part of any obligation under this
Agreement is delayed by reason of said force majeure event for a period
exceeding six (6) months, (i) the Parties shall meet and review in good faith
the desirability and conditions of terminating this Agreement, it being
understood that neither Party shall be obliged to compensate the other in any
way, and (ii) in lieu of termination of this Agreement, DakoCytomation may elect
to exercise the license granted in Articles 8.15.

 

 


ARTICLE 39             INVALIDITY OF THE AGREEMENT

 

39.1     In the event of one or several of the provisions of this Agreement
being or becoming void or invalid, both Parties hereto undertake to replace such
void or invalid provision or provisions by relative valid provisions, of which
one would reasonably assume that the Parties hereto would have concluded the
Agreement anyway, had such substitute provision or provisions been stipulated at
the conclusion of this Agreement. Should it not be possible to find such valid
provisions, the invalidity or voidness of any provision shall not affect the
validity of this Agreement as a whole, unless the invalid or void provision is
of such essential importance that one would reasonably assume that the Parties
hereto would not have concluded this Agreement without the void or invalid
provision or provisions.

 

34

--------------------------------------------------------------------------------


 


ARTICLE 40             RELATIONSHIP OF THE PARTIES

 

40.1     Each Party shall conduct its business in that Party’s own name as an
independent contractor. This Agreement does not create a joint venture,
partnership, employment, agency or similar arrangements between the Parties.
Neither Party has the right or power to act for or on behalf of the other Party
or to bind the other Party in any respect whatsoever.

 


ARTICLE 41             SEVERABILITY

 

41.1     Should the legality of any provision of this Agreement be brought into
question because of a decision by a court of competent jurisdiction of any
country in which this Agreement applies, DakoCytomation will discuss with
Clarient in order to revise or delete the provision in question so as to comply
with the decision of said court.

 

41.2     In the event that the terms and conditions of this Agreement are
materially altered as a result of Article 41.1, the Parties shall renegotiate
the terms and conditions of this Agreement in order to resolve any inequities.

 


ARTICLE 42             MANAGEMENT

 

42.1     Clarient and DakoCytomation will create a Steering Committee consisting
of two employees from DakoCytomation and two employees from Clarient to provide
the means of communication and oversee the management of the relationship under
this Agreement.  Within sixty (60) Calendar Days after the Effective Date, the
Parties will identify the members of the Steering Committee and will agree upon
a process for replacement of the Steering Committee’s members.

 

42.2     The Steering Committee will meet on a quarterly basis and will have the
following responsibilities:

 

42.2.1         Approve and monitor joint development activities during the
Development Project described in Article 29,

 

42.2.2         Discuss and propose Prices, Costs of Goods Sold (COGS) etc.,

 

42.2.3         Discuss and resolve issues arising during the business
relationship,

 

42.2.4         Discuss and propose possible amendments to this Agreement,

 

42.2.5         Participate in the Dispute Resolution Procedure described in
article 29.9, and

 

42.2.6         Address issues as otherwise described in this Agreement.

 


ARTICLE 43             GOVERNING LAW

 

43.1     This Agreement is governed by and shall be construed according to the
laws of the State of California (U.S.A.) as between two residents thereof
without regard to the International Treaties and Conventions on Conflict of Law
or its other conflict of laws principles.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 44             VENUE

 

44.1     The Parties agree that in case of a dispute between the Parties such
dispute shall be sought to be resolved through negotiations between the Parties
in the Steering Committee in good faith and in accordance with the Dispute
Resolution Procedure described in article 29.9.

 

44.2     If a dispute between the Parties cannot be resolved by negotiations
between the Parties such dispute shall be brought before the Federal District
Court for the Southern District of New York, situated in New York, New York,
U.S.A., which court shall have exclusive jurisdiction over any such dispute.

 

44.3     The language to be used in the proceedings shall be English.

 


ARTICLE 45             HEADINGS AND TITLES

 

45.1     Headings and titles in this Agreement are for convenience purposes only
and shall not in any way influence the construction, performance and enforcement
of any of its provisions.

 


ARTICLE 46             NOTICE

 

46.1      Written notices required to be given under this Agreement shall be
considered duly given (i) seven Calendar Days after the date mailed if mailed by
first class mail, postage prepaid or (ii) two Business Days after the date
dispatched by Federal Express or similar service, and addressed as follows (or
to such address as a Party may subsequently advise the other for receipt of
notices hereunder):

 

46.1.1         If to Clarient:

 

Clarient, Inc.

33171 Paseo Cerveza

San Juan Capistrano

CA 92675 California

United States of America

Att.: Ron A. Andrews

 

46.1.2         If to DakoCytomation:

 

DakoCytomation Denmark A/S

Produktionsvej 42

DK-2600 Glostrup

Denmark
Att.: Corporate Legal Affairs

 

With a copy to:

DakoCytomation California Inc.

6392 Via Real

93013 California

United States

Att: Corporate Legal Affairs

 

36

--------------------------------------------------------------------------------


 

*****

 

This Agreement shall be made out in duplicate (2 originals) and each of the
Parties hereto shall be handed one copy.

 

 

On behalf of DakoCytomation Denmark A/S

On behalf of Clarient, Inc.

 

 

 

 

Date:

 

Date:

 

 

 

 

 

 

 

 

 

 

/s/ Erik Winther

 

 

/s/ Ron A. Andrews

 

 

 

 

 

Name:

Erik Winther

Name:

Ron A. Andrews

 

 

 

 

Title:

CFO

Title:

CEO

 

37

--------------------------------------------------------------------------------


 

[g130211ka05i001.jpg]

EXHIBIT 1

ACIS II Hardware Specification Sheet

69913 Rev B

 

 

Clarient ChromaVision Systems

Automated Cellular Imaging System

ACIS II

 

Hardware Specification

 

The following is a detailed hardware specification for the ChromaVision ACIS 2.
The purpose of this document is to specify the design and the limitations of the
physical portions of the system including but not limited to the electronics,
the optics, the mechanical functionality, the external appearance, the operating
environment, etc. This document is intended to give guidance to the designers
for future enhancements, to give information about the performance capabilities
of the product to the users and programmers, and to give definitions of the
capabilities for testing and verification purposes.

 

 

33171 Paseo Cerveza   San Juan Capistrano, CA 92675-4824   Tel 949.443.3355  
Fax 949.443.3366
www.clarientinc.com

 

1

--------------------------------------------------------------------------------


 


BLOCK DIAGRAM OF SYSTEM

 

[***]

 

1.              Identification

1.1.           Trade Name:       ChromaVision Medical Systems, Inc.

1.2.           System Trade Mark:   Automated Cellular Imaging System™ or ACIS
2™

1.3.           Instrument Name:  ACIS 2™

1.4.           FDA Classification: JOY

 

 

2.              General Information

2.1.           Intended Use: The ChromaVision Automated Cellular Imaging System
is intended to automatically measure, count, and/or quantify various colors and
shapes in given specimens.

2.2.           Summary of System:   The system consists of: a host computer
system that controls the system operation and interfaces; a Microscope Assembly
(ACIS) that does the physical motions and optical collections required for
sample acquisition; a carrier that accepts and holds the sample slides while the
slides are processed.

2.3.           Brief Description of operation:  The operation of the system
begins with the user first inserting appropriately stained microscope slides
into carriers and feeding these carriers into the system input hopper. The input
hopper separates and advances the bottom slide carrier to the XY-stage system.  
The slide carrier transport mechanism then positions the carrier onto the
microscope stage, where each individual slide can be scanned sequentially
according to a set of scanning instructions that is pre-entered into the
computer.  The XY stage provides the necessary two-dimensional repositioning
motion that allows the entire specimen area to be examined by the optical
system. The Z axis stage provides the ability to focus on the specimen. The
scanning process results in the creation and capture of relevant data, which is
then processed by ChromaVision’s proprietary image processing software
algorithms to yield a result/score for the slide.  Once the slides on a given
carrier have been scanned, the carrier transport mechanism moves the carrier to
the outfeed platform which deposits it into the output tray to complete the
operation.  Data resulting from scans can be stored on the Tower PC Unit’s hard
drive or the accompanying mass storage device (tape, DVD, etc).

2.4.           Limitations:  System only for use with slides prepared in
accordance with the instructions that accompany the system.

2.5.           Contraindications:   Not to be used as a diagnostic device.

2.6.           Human Interface:  Operator interface is via keyboard, trackball
(mouse), monitor and slide carrier.

 

 

3.              Classification:

3.1.           Regulatory:  Classified medical device to receive approval from
the appropriate domestic and worldwide bodies, including but not limited to FDA,
FCC, UL, CE, and ÓUL.

 

NOTE: The ACIS consists of three separate system functions. These functions are:
1: The Microscope system; 2: The Computer Tower system; 3: The Slide Carrier.
Each of these systems has their own interfaces and specifications and therefore
will be addressed separately for clarity.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

4.              Automated Microscope Assembly (ACIS)

 

4.1.         Physical Characteristics

4.1.1.       Size:

4.1.1.1.       Width:   23”

4.1.1.2.       Depth:   20”

4.1.1.3.       Height:  18”

 

4.1.2.       Weight:     Not to exceed 125 lbs.

 

4.1.3.       Exterior Paint:  To match tower, or as required by CVSN

 

4.1.4.       Form/Shape:    Tabletop unit

 

4.1.5.       Exterior material:    Plastic (ABS, polycarbonate,
fiberglass/polyester, etc)  UL Flammability rating 94V-2

 

4.1.6.       Labeling: Must be clearly marked with:

Manufacturer

Address

Model #

4.1.6.1.       Must have a location for marking Serial # and Date of Manufacture

4.1.6.2.       Must be marked to indicate UL & CE approvals

4.1.6.3.       Must be marked to indicate AC Input Voltage range

4.1.6.4.       Must be marked with Modification level

 

4.2.         Environment

 

4.2.1.       Operating Environment

4.2.1.1.       Temperature:  +65°F to +85°F (18°C to +29°C)

4.2.1.2.       Humidity: 30-80% non-condensing

4.2.1.3.       Moisture protection:  Normal laboratory environment

4.2.1.4.       Altitude:      Altitude up to 10,000ft

 

4.2.2.       Storage Environment

4.2.2.1.       Temperature:  4°F to +140°F (-15 to +60°C)

4.2.2.2.       Humidity: 10% to 90% non-condensing

4.2.2.3.       Altitude:      Altitude up to 15,000ft or pressure equivalent

 

4.2.3.       Shipping Environment

4.2.3.1.       Temperature:  4°F to +140°F (-15 to +60°C)

4.2.3.2.       Humidity: 10% to 90% non-condensing

4.2.3.3.       Shock:   20G (PK)

4.2.3.4.       Altitude:      [***] pressure equivalent

 

4.2.4.       Electrical Environments

4.2.4.1.       Input Voltage:   Ref. Section 4.3.2.1

4.2.4.2.       Surge/Transients:   Ref. Section 4.4

4.2.4.3.       Electromagnetic Compatibility: Ref. Section 4.4

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

4.3.         Interfaces

 

4.3.1.       Mechanical

4.3.1.1.       Carrier:  Reference Carrier Section 6

 

4.3.2.  Electrical Interface

4.3.2.1.   Input Power:  [***]

4.3.2.2.    Video Interface:  [***]

4.3.2.2.1.         Pinout

 

[***]

 

4.3.2.3.    [***] Serial interface, Standard, [***], [***]

4.3.2.4.    Motion control Interface

4.3.2.4.1.  [***]

 

4.3.3.       Human

4.3.3.1.  Carrier loading:   Easy and obvious access to loading the carriers
into the instrument with no safety hazards.  Must be easily loaded without
damage to the slide specimen. Must be polarized so that slide carrier is not
installable upside down or inverted.

4.3.3.2.  Carrier unloading:  Easy unload access to carriers with no safety
hazards to user or no damage to carrier/slide assembly while unloading.

4.3.3.2.  Power switch

4.3.3.2.1.                           Location:  Rear panel or sides of system so
that it is not easy to accidentally turn off instrument but is easy to
intentionally turn off.

4.3.3.2.2.                           Functionality:  Should completely remove
all power from ACIS other than at input power cord and internal to Power Switch.

 

4.3.4.                     Operational

4.3.4.1.            Bar Code Scanner:

4.3.4.1.1.                           Must be able to decode standard bar codes
on slides as carriers are passed through system

4.3.4.1.2.                           Standard bar codes includes: [***]

4.3.4.1.3.                           Minimum bar code size of [***]

4.3.4.1.4.                           Communication       [***]

 

4.4.                   Regulatory requirements

 

4.4.1.                     UL Safety, Non-patient, Laboratory:   3101-1
Electrical Equipment for laboratory use

4.4.2.                     Shall meet requirements to receive CE Mark

4.4.2.1.            EMC – EN 50081-1, EN 50082-1

4.4.2.2.            SAFETY IEC 1010-1:  Safety requirements for electrical
equipment for measurement, control and laboratory use.

4.4.3.                     FDA laboratory instrument

4.4.4.                     FCC CFR 47, Part 15, Subpart B for Class A digital
devices

 

4.5.                   Subsection requirements

 

4.5.1.                     Z-stage

4.5.1.1.            Motion

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

4.5.1.1.1.         Minimum step resolution: [***]

4.5.1.1.2.         Accuracy/repeatability:  Return to within [***] micron of
original point (backlash removed)

4.5.1.2.            Weight capability:  [***] including turret and objectives

4.5.1.3.            Actuator capability:  5 lbs. minimum

 

4.5.2.    XY stage

4.5.2.1.            Motion control

4.5.2.1.1.         Motion actuation: [***] step/rev, [***]mm pitch [***]

4.5.2.1.2.         Motion feedback:  [***]

4.5.2.1.3.         Motion Accuracy/repeatability: [***]

4.5.2.1.4.         Minimum step resolution:     [***]

 

4.5.2.2.      Carrier interface

4.5.2.2.1.         [***]

4.5.2.2.2.         Loading: Must accept carrier meeting requirements in Section
6

4.5.2.2.3.         Hold down:   [***]

4.5.2.2.4.         [***]

 

4.5.2.3.      Carrier Transport

4.5.2.3.1.         Positioning:  Must be able to repeat carrier position to
within [***] mirons in X direction, [***] microns in Y direction or one field of
view at [***] magnification.

4.5.2.3.2.         Speed: Must be able to move the carrier across XY stage at
minimum of [***]mm/sec

4.5.2.3.3.         Torque:   Must be able to apply [***] oz-in of torque to the
carrier for movement of the carrier across the stage.

 

4.5.3.                     Input section

4.5.3.1.  Capacity:   Must have capability to hold [***] carriers.

4.5.3.2.  Sense:  Must be able to determine if there are any carriers available
for evaluation.

4.5.3.3.  Separation:   Must be able to separate and transport a single carrier
at a time.

4.5.3.4.    Accessibility:    Easily loaded by user standing in the front of the
instrument. Should be easily recognized that the hopper is full as well as
empty. Should also have sufficient access to unload any unprocessed carriers.
Should present no safety hazards to the operator during loading or unloading.

 

4.5.4.       Output section

4.5.4.1.            Carrier movement: Must accept defined carrier from XY stage
and deposit into outfeed tray.

4.5.4.2.            Sense:  Must be able to recognize that the output tray is
full and notify software/control of full condition.

4.5.4.3.            Unloading:    User must be able to easily access and unload
processed carriers.

4.5.4.4.            Capacity:   Must have the capability of storing the same
number of carriers that the input hopper can hold.

4.5.4.5.            Accessibility:  Easily unloaded by user standing in the
front of the instrument. Should be easily recognized that the hopper is full as
well as empty. Should present no safety hazards to the operator during loading
or unloading.

 

4.5.5.       Camera

4.5.5.1.            Minimum resolution:   [***] horizontal lines of resolution
(TV lines).

4.5.5.2.            Signal/Noise:   [***] minimum.

4.5.5.3.            Pixel count:   minimum [***].

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

4.5.5.4.            Frame count:    Must supply at least [***] complete frames
per second (or [***]  fields in [***]  interlaced mode).

 

4.5.6.                     Optical path

4.5.6.1.            Objectives

4.5.6.1.1.                           Dry, cover slip corrected, infinite
conjugate design.

4.5.6.1.2.                           Min field coverage @ 4X:  [***].

4.5.6.1.3.                           Resolution at 60X: less than or equal to
[***].

4.5.6.1.4.                           Transmission nonuniformity:   less than
[***] objective to objective.

 

4.5.6.2.            Telan lens: [***] mm focal distance.

4.5.6.3.            Adjustability:Optical path must have adjustments to allow
for optical path alignment throughout the entire optical path.  All
non-adjustable points must [***].

4.5.6.4.            Linearity : [***] scale at 40X and 60X. Measurement made
with camera’s [***].

 

4.5.7.                     Illumination source

4.5.7.1.            Light source:   Quartz Halogen light bulb, [***],[***],[***]
lumens, [***] life hours min.

4.5.7.2.            Condenser:   Adjustable NA for F Number, Range [***] to
[***] NA.

 

4.5.8.                     Turret assembly

4.5.8.1.            Objectives:   Minimum [***] standard ports.

4.5.8.2.            Drive:   Internal Drive for Objective selection.

4.5.8.3.            Weight:  Max turret weight [***].

 

4.5.9.                     Power supply

4.5.9.1.            Switching Power supply:   [***] watts minimum

4.5.9.2.            Outputs: [***],[***] minimum

4.5.9.3.            Approvals: UL, CE.

 

4.6.                         Maintenance requirements

 

4.6.1.                     Accessibility

4.6.1.1.            Must be able to access the following with cover in place
(access door is acceptable):

Infeed hopper

Outfeed tray

Stage area

Light bulb

Power switch and cable

 

4.6.1.2.            Must be able to access the following with minimal difficulty
(for adjustments, etc):

Camera

Objectives

XY stage

Motor Drivers

Fuses

Cabling

 

4.6.2.                     Adjustability

4.6.2.1.            XY stage

4.6.2.1.1.                           [***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

4.6.2.1.2.                           [***]

4.6.2.1.3.                           [***]

4.6.2.2.            Z stage

4.6.2.2.1.                           [***]

4.6.2.3.            Input module

4.6.2.3.1.                           [***]

4.6.2.4.            Output module

4.6.2.4.1.                           [***]

4.6.2.4.2.                           [***]

4.6.2.5.            Camera

4.6.2.5.1.                           [***]

4.6.2.5.2.                           [***]

 

4.6.3.                     Alignment requirements

4.6.3.1.            System should not need mechanical alignment more than [***]
per year after initial installation alignments.

 

4.6.4.                     Periodic maintenance

4.6.4.1.            Should not require periodic maintenance more frequent than
every [***] months, not including user maintenance (bulb replacement, daily
calibrations, etc.).

 

4.6.5.                     Serviceability

4.6.5.1.            Must have access to all major components of instrument.

4.6.5.2.            Must be able to replace any defective electronic card within
[***] hours.

4.6.5.3.            Must be able to replace any major component within [***]
hours.

4.6.5.4.            Must have safe access to necessary adjustment areas.

 

4.6.6.                     Factory setup

4.6.6.1.            Initial Factory setup should take no longer than [***] hours
to complete once instrument has been assembled.

 

4.6.7.                     Maintenance tooling

4.6.7.1.            Requires a minimum of tooling for periodic maintenance with
very limited special tools needed.

4.6.7.2.            No tools required that could not fit in a briefcase and be
easily transported to sites.

 

4.7.               Reliability

4.7.1.                     Carrier Transport:   1 jam or misfeed per [***] feeds

4.7.2.                     Bulb life:  [***] hours average useful life (minimum)

4.7.3.                     System MTBF: [***] ([***]) Note: This excludes
alignment, calibration, or light bulb issues.

 

5.                   ACIS Host Tower Assembly

 

5.1.         Physical Characteristics - Tower Configuration

5.1.1.                     Weight:   Not to exceed 50 lbs.

5.1.2.                     Form/Shape:  Tower type PC case.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

5.1.3.                     Exterior material:  Formed Metal, Plastic, UL
Flammability rating 94V-2.

 

5.2.    Environment:  Reference section 4.2

 

5.3.      Interfaces

5.3.1.                     Mechanical

5.3.1.1.            Internal Printed circuit requirements

5.3.1.1.1.                           [***]

5.3.1.1.2.                           [***]

5.3.1.2.            External connections

5.3.1.2.1.                           Mouse/Trackball

5.3.1.2.2.                           Monitor

5.3.1.2.3.                           Serial com ports: one 9 pin D-sub
connectors

5.3.1.2.4.                           Parallel:    [***]

5.3.1.3.            Feet: Supports suitable for desktop or floor usage

 

5.3.2.                     Electrical

5.3.2.1.            Serial Communication: 1 Standard DB9 RS232 comm ports, Male
pins

5.3.2.2.            [***]

5.3.2.3.            Ethernet: [***]

5.3.2.4.            Video:  [***]

5.3.2.5.            Modem:  [***] type connector configured for destination
country

5.3.2.6.            Input power: IEC320-C13  type connector

5.3.2.6.   Motion Control:  [***]

5.3.2.6.1.Pinout:    [***]

 

5.3.3.                     Human

5.3.3.1.            Monitor

5.3.3.2.            Mouse/Trackball

5.3.3.3.            Keyboard

5.3.3.4.            Power switch

5.3.3.5.            Reset button

5.3.3.6.            DVD/CD Input

5.3.3.7.            Tape drive input (opt)

5.3.3.8.            3 1/2 floppy input

 

5.3.4.                     Operational

5.3.4.1.      Serial port

5.3.4.2.      Video input card

 

5.4.    Regulatory requirements

 

5.4.1.                     UL Safety

5.4.2.                     CE Mark

5.4.3.                     FCC class A

5.4.4.                     CUL

5.4.5.                     Keyboard to meet local language requirements

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

5.5.         Operational requirements

 

5.5.1.                     CPU:  Dual Intel [***] minimum

5.5.2.                     Primary Hard Drive: [***] minimum

5.5.3.                     Tape: Backup 10 Gigabyte or greater (opt)

5.5.4.                     3-1/2 Floppy Drive:   1.44MB

5.5.5.                     DVD/CD +RW, 2.4x or greater, 4.7GB minimum

5.5.6.                     RAM:   512MB minimum

5.5.7.                     Monitor:  19” or greater, or digital flat screen

5.5.8.                     Keyboard:  Windows compatible

5.5.9.                     Mouse or Trackball:  Windows compatible

 

5.6.         Power Supply requirements

 

5.6.1                        Output Voltages:    +12, +5, -5, -12 VOC

5.6.2.                     Total Wattage: 250 Watt minimum, 300 Watt preferred

5.6.3.                     Input Voltages:   120 VAC & 240 VAC capable, 50 or 60
Hz

 

6.                   Slide Carrier

 

6.1.    Physical Characteristics

6.1.1.                     Size:   see figure 6.1.4.1

6.1.2.                     Weight:   .65 oz Minimum

6.1.3.                     Exterior:

6.1.3.1.            Color:   Bright white

6.1.3.2.            Texture:  63 microinches

6.1.4.                     Form/Shape:  see figure 6.1.4.1

6.1.5.                     Exterior material:  Molded Plastic,  UL Flammability
rating 94V-2

 

6.2.    Environment

Reference Section 4.2

 

6.3.    Interfaces

6.3.1.                     Mechanical

6.3.1.1.            External

6.3.1.1.1.                           Feed Cam: Carrier must have accommodations
to interact with feed cam.

6.3.1.1.2.                           Feed Belt: Carrier must accommodate for tab
feed.

6.3.1.1.3.                           Stage feed belt: Carrier must have 1/5
pitch timing belt interface to feed onto stage.

6.3.1.1.4.                           Out feed tray: Carrier must have
accommodations to hang in out feed tray.

6.3.1.1.5.                           Contacting: Carrier surface shall be made
from a low friction material.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

6.4.    Operational requirements

 

6.4.1.                     Must hold four slides.

6.4.2.                     Must be easy to handle as well as load and unload
from the Microscope.

6.4.3.                     Slides must be easily and safely installed into
carrier.

6.4.4.                     Slides must be easily and safely removed from
carrier.

6.4.5.                     Must remain flat while on stage.

6.4.6.                     Interface surface flatness .030” (with slides
loaded).

6.4.7.                     Slide retention method shall hold slide in a fixed
position.

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

 

[g130211ka05i001.jpg]

EXHIBIT 2
ACIS II Software Specification

77793 Rev A

 

 

Clarient ChromaVision Systems

Automated Cellular Imaging System

ACIS II

 

Software Specification

 

[***]

 

33171 Paseo Cerveza   San Juan Capistrano, CA 92675-4824   Tel 949.443.3355
Fax 949.443.3366   www.clarientinc.com

 

--------------------------------------------------------------------------------

[***] Certain information comprising 13 pages has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 4 – Prices, Payments and Forecast

 

ACIS II Instruments and Software:

 

The following product listings and prices reflect the ACIS II instruments and
products being shipped from Clarient to DakoCytomation during and the agreed
prices to be paid by DakoCytomation for the ACIS II instrument and software. 
This list will need to be revised prior to the release of the ACIS III
instrument.

 

ACIS II Product Part Numbers and Prices

 

Instrument Type

 

Included Components

 

Optional Components

 

Transfer Price

 

 

 

 

 

 

 

 

 

77787000 – New – 110v
77788000 – New – 220v

 

ACIS Microscope
ACIS Computer Tower
•    [***]
•     [***]
•     DVD +RW Drive
•     Keyboard
•     Optical Mouse

 

 

 

$

[***]

 

77785000 - Refurbished – 110v
77786000 - Refurbished – 220v

 

Microsoft EXCEL 2003 software
•     Microsoft EXCEL Add-In’s
•     Microsoft EXCEL Software License

 

 

 

$

[***]

 

77783000 - Upgrade – 110v
77784000 - Upgrade – 220v

 

2 lamps
1 Box Carriers (50)
1 Roll Barcode Labels (1000)
5 DVD’s
ACIS System Software
[***]
[***]
[***]
Flat Panel
Hand Barcode Reader
UPS (110v or 220v)
Calibration Carrier
DAKOCytomation Labels
Printer
Installation
1 year warranty

 


Select Research Analysis Modules [***]

 

$

[***]

 

 

 

 

 

 

 

 

 

77789000 – Workstation – 110v
77790000 – Workstation – 220v

 

ACIS Computer Tower
Flat Panel
UPS (110v or 220v)
Printer
ACIS System Software
[***]
[***]
[***]
DAKOCytomation Labels
10 DVD’s
EXCEL 2003
•     EXCEL Add-In’s
Installation
1 year warranty

 

Select Research Analysis Modules [***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Optional Component Part Numbers and Prices

 

Optional Component

 

Includes

 

Transfer Price

 

 

 

 

 

 

 

68253001 – Sony AIT Tape Drive

 

 

 

$

[***]

 

 

 

 

 

 

 

Analysis Modules

 

 

 

 

 

[***]

 

[***]

 

$

[***]

 

[***]

 

[***]

 

$

[***]

 

[***]

 

[***]

 

$

[***]

 

[***]

 

[***]

 

$

[***]

 

[***]

 

 

 

$

[***]

 

 

 

 

 

 

 

Service Options

 

 

 

 

 

Additional Years of After Sale Support Services

 

 

 

$

[***]

 

Image Analysis Fee

 

 

 

$

[***]

 

 

ACIS II Spare Parts

 

The following part numbers and prices reflect the fact that CLARiENT will be
providing all on site instrument repair support until the launch of the ACIS III
instrument and software.  A comprehensive parts list (with pricing) will be
generated for the ACIS III instrument and software when the information becomes
available.

 

ACIS II Spare Part Numbers and Prices

 

Item

 

Transfer Price

 

 

 

 

 

64059001 – Lamps

 

$

[***]

 

68109001 - Slide Carriers-box of 50

 

$

[***]

 

68866002 - Two up Barcodes-roll 1000

 

$

[***]

 

68254000 - [***] Tape Cartridges

 

$

[***]

 

69935000 – Calibration Carrier

 

$

[***]

 

69771001 - Flat Panel Display

 

$

[***]

 

68057001 - Hand Held Barcode Scanner

 

$

[***]

 

69481000 – Printer

 

$

[***]

 

68253001 – [***] Tape Drive

 

$

[***]

 

68044000 - Full ACIS Uninterruptible Power Supply – 110v

 

$

[***]

 

68160001 - Full ACIS Uninterruptible Power Supply - 220v w/configuration kit

 

$

[***]

 

68044002 - Workstation Uninterruptible Power Supply – 110v

 

$

[***]

 

68044003 - Workstation Uninterruptible Power Supply – 220v

 

$

[***]

 

XXXXXXXX – [***]

 

$

[***]

 

XXXXXXXX – [***]

 

$

[***]

 

XXXXXXXX – [***]

 

$

[***]

 

XXXXXXXX – [***]

 

$

[***]

 

XXXXXXXX – [***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Development Project – development of the ACIS III instrument and software

 

As stated in Article 29 of the Agreement, Clarient and DakoCytomation have
entered into a research and development project with the goal to develop the
ACIS III instrument and software. The Product and Technical Specifications for
the ACIS III instrument and software are set forth in Exhibit 14 and 15 to the
Agreement.

 

Clarient will receive a total payment from DakoCytomation for the research and
development work of USD [***].

 

DakoCytomation’s total payments to Clarient for the research and development
work is divided as follows:

 

Clarient will receive an up front fee for Research and Development work under
this Agreement of USD [***].

 

Furthermore, Clarient will receive compensation for the research and development
work by the following installments upon completion of the Acceptance Criteria
and Milestones set forth in Exhibit 14 and 15 and DakoCytomation’s written
approval of such completion:

 

[***]

 

DakoCytomation’s First Forecast:

 

The following forecast is intended for the ACIS II OEM System for Project Phase
1

 

ACIS IIInstrument Placements 2005 - 2006 (Units)

 

 

 

2005

 

Product

 

Q1

 

Q2

 

Q3

 

Q4

 

Clarient ChromaVision ACIS II Instrument (Phase I)

 

0

 

0

 

2

 

13

 

Optional Research Software*

 

0

 

0

 

1

 

2

 

Total:

 

0

 

0

 

3

 

15

 

 

 

 

2006

 

Product

 

Q1

 

Q2

 

Q3

 

Q4

 

Clarient ChromaVision ACIS II Instrument (Phase I)

 

10

 

5

 

0

 

0

 

Optional Research Software*

 

5

 

2

 

0

 

0

 

Total:

 

15

 

7

 

0

 

0

 

 

--------------------------------------------------------------------------------

* Optional Research Software comprises of the Optional Analysis Modules from the
ACIS II Price list above, i.e. analysis modules [***] and [***].

 

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT 6 – Transportation Procedures and Costs

 

The following procedure and prices reflect the fact that CLARIENT will be drop
shipping the instruments directly to the DakoCytomation customer site during
Phase 1. This procedure will need to be revisited prior to the release of the
Phase 2 instrument.

 

Procedure

 

1.               DakoCytomation will provide CLARiENT with a 12 month rolling
forecast for instruments, work stations and software applications.

2.               DakoCytomation will place Purchase in accordance with the
provisions of the Agreement

3.               The forecast will be placed in FourthShift at CLARiENT for MRP
scheduling.

4.               CLARiENT Manufacturing will purchase parts to forecast, build
to the PO, and have finished goods ready to ship.

5.               CLARiENT will provide the DakoCytomation Quality Control
Department with Certificate of Conformance (C of C) upon finishing manufacturing
and testing.

6.               DakoCytomation will review the C of C and confirm all approved
products via a signed faxed C of C to Clarient.

7.               CLARiENT will provide DakoCytomation Purchasing with all serial
numbers and the C of Cs as confirmation of accepted product is moved into
finished goods.

8.               DakoCytomation will send Sales Contract Order to CLARiENT
accompanied by a completed copy of the Site Survey and Customer Profile, and
instrument serial number assigned to that customer.

9.               CLARiENT order entry will confirm DakoCytomation Sales Contract
Order with a written acknowledgement.

10.         CLARiENT Field Service will contact the DakoCytomation Account
Manager and the customer to arrange a mutually convenient installation date.

11.         CLARiENT Field Service will contact DakoCytomation with a projected
shipment and installation date for the system.

12.         CLARiENT Manufacturing will contact the carrier to arrange pickup
and delivery of the instrument. CLARiENT is to use DakoCytomation’s shipping
supplier account number.

13.         DakoCytomation will be billed directly by the shipper for the
shipping costs.

14.         CLARiENT Field Services Engineer will install software applications
requested by customer (as indicated on the DakoCytomation Sales Contract order)
at the customer site.

 

 

NOTE: A procedure needs to be worked out when the installation of the ACIS needs
to be co-ordinated with the installation of an Autostainer.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 7: List of Clarient Patents and Patent Applications

 

F & R Matter ID

 

IP Cap Code

 

Status

 

Title

 

Country

 

Filing Date

 

Serial No.

 

Issue Date

 

Patent No.

 

Inventors

 

10225/003001

 

 

 

Issued

 

AUTOMATED METHOD FOR IMAGE ANALYSIS OF RESIDUAL PROTEIN

 

United States

 

7/7/2000

 

09/612,022

 

12/11/2001

 

6,330,349

 

Presley Hays; Michal Peri; Douglas Harrington

 

10225/003002

 

 

 

Issued

 

AUTOMATED METHOD FOR IMAGE ANALYSIS OF RESIDUAL PROTEIN

 

United States

 

12/10/2001

 

10/014,006

 

12/30/2003

 

6,671,393B2

 

Presley Hays; Michal Peri; Douglas Harrington

 

10225/003003

 

 

 

Pending

 

AUTOMATED METHOD FOR IMAGE ANALYSIS OF RESIDUAL PROTEIN

 

United States

 

12/5/2003

 

10/728,698

 

 

 

 

 

Presley Hays; Michal Peri; Douglas Harrington

 

10225/004001

 

 

 

Issued

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

United States

 

6/24/1999

 

09/344,308

 

7/9/2002

 

6,418,236

 

Bob Ellis; William Decker; Gina McLaren

 

10225/004002

 

 

 

Issued

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

United States

 

2/20/2002

 

10/081,714

 

10/7/2003

 

6,631,203

 

Bob Ellis; William Decker; Gina McLaren

 

10225/004003

 

 

 

Allowed

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

United States

 

10/2/2003

 

10/679,122

 

 

 

 

 

Bob Ellis; William Decker; Gina McLaren

 

10225/004EP1

 

 

 

Pending

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

Europe

 

4/10/2000

 

925912.8

 

—

 

—

 

Bob Ellis; William Decker; Gina McLaren

 

10225/004HK1

 

 

 

Pending

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

Hong Kong

 

4/10/2000

 

3103433.6

 

 

 

 

 

Bob Ellis; William Decker; Gina McLaren

 

10225/004JP1

 

 

 

Pending

 

HISTOLOGICAL RECONSTRUCTION AND AUTOMATED IMAGE ANALYSIS

 

Japan

 

4/10/2000

 

2000-611240

 

—

 

—

 

Bob Ellis; William Decker; Gina McLaren

 

10225/005001

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United States

 

2/1/2000

 

09/495,461

 

4/6/2004

 

6,718,053

 

Bob Ellis; Gina McLaren; William Decker

 

10225/005002

 

 

 

Pending

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United States

 

12/24/2003

 

10/746,515

 

 

 

 

 

Bob Ellis; Gina McLaren; William Decker

 

10225/005EP1

 

 

 

Pending

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Europe

 

2/1/2001

 

1906915.2

 

—

 

—

 

Bob Ellis; Gina McLaren; William Decker

 

10225/006001

 

 

 

Issued

 

AUTOMATED DETECTION OF OBJECTS IN A BIOLOGICAL SAMPLE

 

United States

 

7/12/2000

 

09/616,817

 

4/8/2003

 

6,546,123

 

Gina McLaren; Bob Ellis

 

10225/006002

 

 

 

Pending

 

AUTOMATED DETECTION OF OBJECTS IN A BIOLOGICAL SAMPLE

 

United States

 

2/3/2003

 

10/358,114

 

 

 

 

 

Gina McLaren; Bob Ellis

 

10225/006EP1

 

 

 

Pending

 

AUTOMATED DETECTION OF OBJECTS IN A BIOLOGICAL SAMPLE

 

Europe

 

7/12/2000

 

947299.4

 

—

 

—

 

Gina McLaren; Bob Ellis

 

10225/006JP1

 

 

 

Pending

 

AUTOMATED DETECTION OF OBJECTS IN A BIOLOGICAL SAMPLE

 

Japan

 

7/12/2000

 

not yet assigned

 

—

 

—

 

Gina McLaren; Bob Ellis

 

10225/010001

 

 

 

Issued

 

DEVICE FOR APPLYING ACCURATE COLOR THRESHOLDS IN REAL TIME

 

United States

 

7/13/2000

 

09/615,262

 

1/6/2004

 

6,674,896

 

Jose de la Torre-Bueno

 

10225/011001

 

 

 

Issued

 

APPARATUS FOR COUNTING COLOR TRANSITIONS AND AREAS IN REAL TIME CAMERA IMAGES

 

United States

 

7/13/2000

 

09/615,263

 

9/3/2002

 

6,445,817

 

Jose de la Torre-Bueno

 

10225/013001

 

 

 

Issued

 

A METHOD OF APPLYING COLOR THRESHOLDS IN LIGHT MICROSCOPY

 

United States

 

8/4/2000

 

09/631,611

 

6/11/2002

 

6,404,916

 

Jose de la Torre-Bueno

 

10225/013JP1

 

 

 

Pending

 

A METHOD OF APPLYING COLOR THRESHOLDS IN LIGHT MICROSCOPY

 

Japan

 

8/4/2000

 

2001-516126

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/014001

 

 

 

Issued

 

SYSTEM AND METHOD FOR CELLULAR SPECIMEN GRADING

 

United States

 

3/28/1997

 

08/827,268

 

11/21/2000

 

6,151,405

 

James Douglass; Thomas Riding; William Decker

 

10225/014DE1

 

 

 

Issued

 

SYSTEM AND METHOD FOR CELLULAR SPECIMEN GRADING

 

Germany

 

3/26/1998

 

98913124.8

 

5/28/2003

 

970,364

 

James Douglass; Thomas Riding; William Decker

 

10225/014EP1

 

 

 

Issued

 

SYSTEM AND METHOD FOR CELLULAR SPECIMEN GRADING

 

Europe

 

3/26/1998

 

98913124.8

 

5/28/2003

 

970364

 

James Douglass; Thomas Riding; William Decker

 

10225/014GB1

 

 

 

Issued

 

SYSTEM AND METHOD FOR CELLULAR SPECIMEN GRADING

 

United Kingdom

 

3/26/1998

 

98913124.8

 

5/28/2003

 

970,364

 

James Douglass; Thomas Riding; William Decker

 

10225/014JP1

 

 

 

Issued

 

SYSTEM AND METHOD FOR CELLULAR SPECIMEN GRADING

 

Japan

 

3/26/1998

 

10-541786

 

10/3/2003

 

3479309

 

James Douglass; Thomas Riding; William Decker

 

10225/015001

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United States

 

11/27/1996

 

08/758,436

 

4/10/2001

 

6,215,892

 

James Douglass; Thomas Riding; James Ring

 

10225/015002

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United States

 

2/14/2000

 

09/492,101

 

4/22/2003

 

6,553,135

 

James Douglass; Thomas Riding; James Ring

 

10225/015003

 

 

 

Allowed

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United States

 

3/31/2003

 

10/404,921

 

—

 

—

 

James Douglass; Thomas Riding; James Ring

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

 

 

—

 

—

 

[***]

 

10225/015AU1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Australia

 

11/27/1996

 

724393

 

11/21/2000

 

724,393

 

James Douglass; Thomas Riding; James Ring

 

10225/015BE1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Belgium

 

11/27/1996

 

96940930.9

 

4/2/2003

 

864,082

 

James Douglass; Thomas Riding; James Ring

 

10225/015DE1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Germany

 

11/27/1996

 

96940930.9

 

4/2/2003

 

864,082

 

James Douglass; Thomas Riding; James Ring

 

10225/015EP1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Europe

 

11/27/1996

 

96940930.9

 

4/2/2003

 

864082

 

James Douglass; Thomas Riding; James Ring

 

10225/015EP2

 

 

 

Pending

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

Europe

 

11/27/1996

 

2028849.4

 

 

 

 

 

James Douglass; Thomas Riding; James Ring

 

10225/015FR1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

France

 

11/27/1996

 

2028849.4

 

4/2/2003

 

864,082

 

James Douglass; Thomas Riding; James Ring

 

10225/015GB1

 

 

 

Issued

 

METHOD AND APPARATUS FOR AUTOMATED IMAGE ANALYSIS OF BIOLOGICAL SPECIMENS

 

United Kingdom

 

11/27/1996

 

96940930.9

 

4/2/2003

 

864,082

 

James Douglass; Thomas Riding; James Ring

 

10225/022001

 

 

 

Issued

 

REVERSE FOCUSING METHODS AND SYSTEMS

 

United States

 

5/24/2000

 

09/578,350

 

2/11/2003

 

6,518,554

 

Hai Zhang

 

10225/022002

 

 

 

Issued

 

REVERSE FOCUSING METHODS AND SYSTEMS

 

United States

 

1/27/2003

 

10/353,773

 

5/31/2005

 

6,900,426

 

Hai Zhang

 

10225/023001

 

 

 

Pending

 

REMOTE INTERPRETATION OF MEDICAL IMAGES

 

United States

 

4/3/2000

 

09/542,091

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/023EP1

 

 

 

Pending

 

REMOTE INTERPRETATION OF MEDICAL IMAGES

 

Europe

 

4/3/2001

 

1923108.3

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/023JP1

 

 

 

Pending

 

REMOTE INTERPRETATION OF MEDICAL IMAGES

 

Japan

 

4/3/2001

 

2001-57339

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/024001

 

 

 

Issued

 

METHOD AND APPARATUS FOR SCORING THE UPTAKE OF MARKERS IN CELLS

 

United States

 

10/4/2001

 

09/972,067

 

2/24/2004

 

6,697,509

 

Jose de la Torre-Bueno

 

10225/024WO1

 

 

 

Pending

 

METHOD AND APPARATUS FOR SCORING THE UPTAKE OF MARKERS IN CELLS

 

WIPO

 

10/4/2002

 

US02/31960

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/027001

 

 

 

Pending

 

APPARATUS AND METHOD FOR LABELING ROWS AND COLUMNS IN AN IRREGULAR ARRAY

 

United States

 

3/8/2002

 

10/094,900

 

—

 

—

 

Jose de la Torre-Bueno; Peter Salamon

 

10225/028001

 

 

 

Pending

 

SYSTEM FOR TRACKING SAMPLES SLIDES AND IMAGES IN ANATOMIC PATHOLOGY

 

United States

 

11/13/2002

 

10/294,996

 

—

 

—

 

Jose de la Torre-Bueno

 

10225/029001

 

 

 

Issued

 

Automated Slide Staining Apparatus

 

United States

 

6/12/2003

 

10/461,733

 

10/5/2004

 

6,800,249

 

Jose de la Torre-Bueno

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

10225/029W01

 

 

 

Pending

 

Automated Slide Staining Apparatus

 

WIPO

 

6/12/2003

 

US03/18783

 

 

 

 

 

Jose de la Torre-Bueno

 

10225/030001

 

 

 

Pending

 

An Automated system for combining bright field and fluorescent microscopy

 

United States

 

6/12/2003

 

10/461,786

 

 

 

 

 

Jose de la Torre-Bueno

 

10225/038001

 

 

 

Pending

 

AUTOMATED MEASUREMENT OF CONCENTRATION AND/OR AMOUNT IN A BIOLOGICAL SAMPLE

 

United States

 

4/10/2003

 

10/822,561

 

 

 

 

 

Jose de la Torre-Bueno

 

10225/040001

 

CV105

 

Pending

 

SILHOUETTE IMAGE ACQUISITION

 

United States

 

4/11/2003

 

10/413,493

 

 

 

 

 

Cynthia Perez; Jose de la Torre-Bueno; Robert Ellis; Gina McLaren; Mary Jean
Smith

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

10225/042001

 

 

 

Pending

 

METHOD FOR DETECTING RARE EVENT

 

United States

 

7/11/2003

 

10/618,577

 

 

 

 

 

Blaise Bossy, Robert Ellis, Kenneth Bauer

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

Pending

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested to the omitted portions.


 

EXHIBIT 8 – Licensed DakoCytomation Trademarks

 

Exhibit 8.1:

United States Trademark/Service Mark Application, Principal Register –
“DAKOCYTOMATION” word mark, Serial number 78458911, filing date 29 July 2004

 

 

Exhibit 8.2:

United States Trademark/Service Mark Application, Principal Register – Drop logo
elliptic figurative mark, serial number 78459068, filing date 29 July 2004

 

 

Exhibit 8.3

Danish trademark registration number VR 2002 02468 - the elliptic drop logo
figurative mark

 

 

--------------------------------------------------------------------------------


 

Trademark/Service Mark Application, Principal Register

 

Serial Number: 78458911

Filing Date: 07/29/2004

 

The table below presents the data as entered.

 

Input field

 

Entered

 

 

 

MARK SECTION

 

 

 

 

 

MARK

 

DAKOCYTOMATION

 

 

 

STANDARD CHARACTERS

 

YES

 

 

 

USPTO-GENERATED IMAGE

 

YES

 

 

 

LITERAL ELEMENT

 

DAKOCYTOMATION

 

 

 

MARK STATEMENT

 

The mark consists of standard characters, without claim to any particular font,
style, size, or color.

 

 

 

OWNER SECTION 

 

 

 

 

 

NAME

 

DakoCytomation Denmark A/S

 

 

 

STREET

 

Produktionsvej 42

 

 

 

CITY

 

Glostrup

 

 

 

ZIP/POSTAL CODE

 

DK-2600

 

 

 

COUNTRY

 

Denmark

 

 

 

AUTHORIZED EMAIL COMMUNICATION

 

No

 

 

 

LEGAL ENTITY SECTION

 

 

 

 

 

TYPE

 

CORPORATION

 

 

 

STATE/COUNTRY OF INCORPORATION

 

Denmark

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

001

 

 

 

DESCRIPTION

 

Chemicals used in industry and science, including, chemical reagents and
diagnostic preparations for use in research laboratories and for use in
industry.

 

 

 

FILING BASIS

 

Section l(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/01/2002

 

 

 

FIRST USE IN COMMERCE DATE

 

07/01/2002

 

--------------------------------------------------------------------------------


 

GOODS AND/OR SERVICES SECTION

 

 

 

INTERNATIONAL CLASS

005

 

 

DESCRIPTION

Pharmaceutical and veterinary preparations, chemicals reagents and diagnostic
preparations for medical and veterinary purposes.

 

 

FILlNG BASIS

Section 1(a)

 

 

FIRST USE ANYWHERE DATE

07/01/2002

 

 

FIRST USE IN COMMERCE DATE

07/01/2002

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

INTERNATIONAL CLASS

009

 

 

DESCRIPTION

Diagnostic apparatus and instruments, not for medical purposes, including
apparatus for staining and/or visualization of samples, analysis and measuring
apparatus, software for diagnostic apparatus.

 

 

FILING BASIS

Section l(a)

 

 

FIRST USE ANYWHERE DATE

07/01/2002

 

 

FIRST USE IN COMMERCE DATE

07/01/2002

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

INTERNATIONAL CLASS

010

 

 

DESCRIPTION

Diagnostic apparatus and instruments for medical purposes, including, apparatus
for staining and/or visualization of samples, analysis and measuring apparatus.

 

 

FILING BASIS

Section l(a)

 

 

FIRST USE ANYWHERE DATE

07/01/2002

 

 

FIRST USE IN COMMERCE DATE

07/01/2002

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

INTERNATIONAL CLASS

044

 

 

DESCRIPTION

Services relating to the medical, the health care and the veterinary sector,
including medical analysis and diagnosis.

 

 

FILING BASIS

Section l(a)

 

 

FIRST USE ANYWHERE DATE

07/01/2002

 

 

FIRST USE IN COMMERCE DATE

07/01/2002

 

 

ADDITIONAL STATEMENTS SECTION

 

 

 

PRIOR REGISTRATION(S)

Applicant claims ownership of U.S. Registration Number(s) 1220474, 2006857,
2859431, and others.

 

 

SIGNATURE SECTION

 

 

 

SIGNATURE

/jas/

 

 

SIGNATORY NAME

Jeffrey A. Smith

 

 

SIGNATORY DATE

07/29/2004

 

--------------------------------------------------------------------------------


 

SIGNATORY POSITION

Applicant’s Attorney

 

 

PAYMENT SECTION

 

 

 

NUMBER OF CLASSES

5

 

 

NUMBER OF CLASSES PAID

5

 

 

SUBTOTAL AMOUNT

1675

 

 

TOTAL AMOUNT

1675

 

 

ATTORNEY

 

 

 

NAME

Jeffrey A. Smith

 

 

FIRM NAME

Millen, White, Zelano & Branigan, P.C.

 

 

INTERNAL ADDRESS

Suite 1400

 

 

STREET

2200 Clarendon Boulevard

 

 

CITY

Arlington

 

 

STATE

VA

 

 

ZIP/POSTAL CODE

22201

 

 

COUNTRY

United States

 

 

PHONE

(703) 465-5355

 

 

FAX

(703) 243-6410

 

 

AUTHORIZED EMAIL COMMUNICATION

No

 

 

ATTORNEY DOCKET NUMBER

DAKO-0062-T

 

 

OTHER APPOINTED ATTORNEY(S)

Scott J. Major; Jeffrey R. Cohen

 

 

DOMESTIC REPRESENTATIVE SECTION

 

 

 

NAME

Jeffrey A. Smith

 

 

FIRM NAME

Millen, White, Zelano & Branigan, P.C.

 

 

INTERNAL ADDRESS

Suite 1400

 

 

STREET

2200 Clarendon Boulevard

 

 

CITY

Arlington

 

 

STATE

VA

 

 

ZIP/POSTAL CODE

22201

 

 

COUNTRY

USA

 

 

PHONE

(703) 465-5355

 

 

FAX

(703) 243-6410

 

 

AUTHORIZED EMAIL COMMUNICATION

No

 

--------------------------------------------------------------------------------


 

CORRESPONDENCE SECTION

 

 

 

NAME

Jeffrey A. Smith

 

 

FIRM NAME

Millen, White, Zelano & Branigan, P.C.

 

 

INTERNAL ADDRESS

Suite 1400

 

 

STREET

2200 Clarendon Boulevard

 

 

CITY

Arlington

 

 

STATE

VA

 

 

ZIP/POSTAL CODE

22201

 

 

COUNTRY

USA

 

 

PHONE

(703) 465-5355

 

 

FAX

(703) 243-6410

 

 

AUTHORIZED EMAIL COMMUNICATION

No

 

 

FILING INFORMATION

 

 

 

SUBMIT DATE

Thu Jul 29 15:30:39 EDT 2004

 

 

TEAS STAMP

USPTO/BAS-20913520066-200
40729153039628386-7845891
1 -20086caa3c530f72a92f3b6
3ef755bd5-DA-98-200407291
52601995476

 

 

Trademark/Service Mark Application, Principal Register

 

Serial Number: 78458911

Filing Date: 07/29/2004

 

To the Commissioner for Trademarks:

 

MARK: (Standard Characters, see mark)

 

The mark consists of standard characters, without claim to any particular font,
style, size, or color.

 

The literal element of the mark consists of DAKOCYTOMATION.

 

The applicant, DakoCytomation Denmark A/S, a corporation of Denmark, residing at
Produktionsvej 42, Glostrup, Denmark, DK-2600, requests registration of the
trademark/service mark identified above in the United States Patent and
Trademark Office on the Principal Register established by the Act of July 5,
1946 (15 U.S.C. Section 1051 et seq.), as amended.

 

The applicant, or the applicant’s related company or licensee, is using the mark
in commerce, and lists below the dates of use by the applicant, or the
applicant’s related company, licensee, or predecessor in interest, of the mark
on or in connection with the identified goods and/or services. 15 U.S.C.
Section 1051 (a), as amended.

International Class 001: Chemicals used in industry and science, including,
chemical reagents and diagnostic preparations for use in research laboratories
and for use in industry.

 

--------------------------------------------------------------------------------


 

 

International Class 005: Pharmaceutical and veterinary preparations, chemicals
reagents and diagnostic preparations for medical and veterinary purposes.

 

International Class 009: Diagnostic apparatus and instruments, not for medical
purposes, including apparatus for staining and/or visualization of samples,
analysis and measuring apparatus, software for diagnostic apparatus.

 

International Class 010: Diagnostic apparatus and instruments for medical
purposes, including, apparatus for staining and/or visualization of samples,
analysis and measuring apparatus.

 

International Class 044: Services relating to the medical, the health care and
the veterinary sector, including medical analysis and diagnosis.

 

In International Class 001, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce. The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 005, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce. The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 009, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce. The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 010, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce. The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 044, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce, The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

Applicant claims ownership of U.S. Registration Number(s) 1220474, 2006857,
2859431, and others.

 

The applicant hereby appoints Jeffrey A. Smith and Scott J. Major; Jeffrey R.
Cohen of Millen, White, Zelano & Branigan, P.C., Suite 1400, 2200 Clarendon
Boulevard, Arlington, VA, United States, 22201 to submit this application on
behalf of the applicant. The attorney docket/reference number is DAKO-0062-T.

 

The applicant hereby appoints Jeffrey A. Smith of Millen, White, Zelano &
Branigan, P.C., Suite 1400, 2200 Clarendon Boulevard, Arlington, VA, USA 22201
as applicant’s representative upon whom notice or process in the proceedings
affecting the mark may be served, A fee payment in the amount of $1675 will be
submitted with the application, representing payment for 5 class(es).

 

Declaration

 

The undersigned, being hereby warned that willful false statements and the like
so made are punishable by fine or imprisonment, or both, under 18 U.S.C.
Section 1001, and that such willful false statements, and the like, may
jeopardize the validity of the application or any resulting registration,
declares that he/she is properly authorized to execute this application on
behalf of the applicant; he/she believes the applicant to be the owner of the
trademark/service mark sought to be registered, or, if the application is being
filed under 15 U.S.C. Section 1051 (b), he/she believes applicant to be entitled
to use such mark in commerce; to the best of his/her knowledge and belief no
other person, firm, corporation, or association has the right to use the mark in
commerce, either in the identical form thereof or in such near resemblance
thereto as to be likely, when used on or in connection with the goods/services
of such other person, to cause confusion, or to cause mistake, or to deceive;
and that all statements made of his/her own knowledge are true; and that all
statements made on information and belief are believed to be true.

 

Signature: /jas/  Date: 07/29/2004

Signatory’s Name: Jeffrey A. Smith

Signatory’s Position: Applicant’s Attorney

Mailing Address:

Jeffrey A. Smith

Suite 1400

2200 Clarendon Boulevard

Arlington, VA 22201

 

--------------------------------------------------------------------------------


 

RAM Sale Number: 98

RAM Accounting Date: 07/30/2004

Serial Number: 78458911

Internet Transmission Date: Thu Jul 29 15:30:39 EDT 2004

TEAS Stamp: USPTO/BAS-20913520066-200407291530396283

86-7845891 l-20086caa3c530f72a92f3b3ef75

5bd5-DA-98-20040729152601995476

 

--------------------------------------------------------------------------------


 

DAKOCYTOMATION

 

--------------------------------------------------------------------------------


 

Exhibit 8.2

 

Trademark/Service Mark Application, Principal Register

 

Serial Number : 78459068

Filing Date: 07/29/2004

 

The table below presents the data as entered.

 

Input Field

 

Entered

 

 

 

MARK SECTION

 

 

 

 

 

MARK FILE NAME

 

\\tiers\EXPORT10\IMAGEOUT 10\784\590\78459068\xmll\AP0002.JPG

 

 

 

STANDARD CHARACTERS

 

NO

 

 

 

USP10-GENERATED IMAGE

 

NO

 

 

 

COLOR MARK

 

NO

 

 

 

DESCRIPTION OF THE MARK

 

The mark consists of a small upside down droplet inside of a larger right side
up droplet; all enclosed in a shaded oval.

 

 

 

PIXEL COUNT ACCEPTABLE

 

YES

 

 

 

PIXEL COUNT

 

513 x 440

 

 

 

OWNER SECTION

 

 

 

 

 

NAME

 

DakoCytomation Denmark A/S

 

 

 

STREET

 

Produktionsvej 42

 

 

 

CITY

 

Glostrup

 

 

 

ZIP/POSTAL CODE

 

DK-2600

 

 

 

COUNTRY

 

Denmark

 

 

 

AUTHORIZED EMAIL COMMUNICATION

 

No

 

 

 

LEGAL ENTITY SECTION

 

 

 

 

 

TYPE

 

CORPORATION

 

 

 

STATE/COUNTRY OF INCORPORATION

 

Denmark

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

001

 

 

 

DESCRIPTION

 

Chemicals used in industry and science, including, chemical reagents and
diagnostic preparations for use in research laboratories and for use in
industry.

 

 

 

FILING BASIS

 

Section 1(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/01/2002

 

--------------------------------------------------------------------------------


 

FIRST USE IN COMMERCE DATE

 

07/01/2002

 

 

 

GOODS AND/OR SERVICES SECTION 

 

 

 

 

 

INTERNATIONAL CLASS

 

001

 

 

 

DESCRIPTION

 

Chemicals used in industry and science, including, chemical reagents and
diagnostic preparations for use in research laboratories and for use in
industry.

 

 

 

FILING BASIS

 

Section 44(e)

 

 

 

FOREIGN REGISTRATION NUMBER

 

VR 2002 02468

 

 

 

FOREIGN REGISTRATION COUNTRY NAME

 

Denmark

 

 

 

FOREIGN REGISTRATION DATE

 

07/08/2002

 

 

 

FOREIGN EXPIRATION DATE

 

07/08/2012

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

005

 

 

 

DESCRIPTION

 

Pharmaceutical and veterinary preparations, chemicals reagents and diagnostic
preparations for medical and veterinary purposes.

 

 

 

FILING BASIS

 

Section 1(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/01/2002

 

 

 

FIRST USE IN COMMERCE DATE

 

07/01/2002

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

005

 

 

 

DESCRIPTION

 

Pharmaceutical and veterinary preparations, chemicals reagents and diagnostic
preparations for medical and veterinary purposes.

 

 

 

FILING BASIS

 

Section 44(e)

 

 

 

FOREIGN REGISTRATION NUMBER

 

VR 2002 02468

 

 

 

FOREIGN REGISTRATION COUNTRY NAME

 

Denmark

 

 

 

FOREIGN REGISTRATION DATE

 

07/08/2002

 

 

 

FOREIGN EXPIRATION DATE

 

07/08/2112

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

009

 

 

 

DESCRIPTION

 

Diagnostic apparatus and instruments, not for medical purposes, including
apparatus for staining and/or visualization of samples, analysis and measuring
apparatus, software for diagnostic apparatus.

 

 

 

FILING BASIS

 

Section 1(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/01/2002

 

 

 

FIRST USE IN COMMERCE DATE

 

07/01/2002

 

--------------------------------------------------------------------------------


 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

009

 

 

 

DESCRIPTION

 

Diagnostic apparatus and instruments, not for medical purposes, including
apparatus for staining and/or visualization of samples, analysis and measuring
apparatus, software for diagnostic apparatus.

 

 

 

FILING BASIS

 

Section 44(e)

 

 

 

FOREIGN REGISTRATION NUMBER

 

VR 2002 02468

 

 

 

FOREIGN REGISTRATION COUNTRY NAME

 

Denmark

 

 

 

FOREIGN REGISTRATION DATE

 

07/08/2002

 

 

 

FOREIGN EXPIRATION DATE

 

07/08/2012

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

010

 

 

 

DESCRIPTION

 

Diagnostic apparatus and instruments for medical purposes, including apparatus
for staining and/or visualization of samples, analysis and measuring apparatus.

 

 

 

FILING BASIS

 

Section 1(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/01/2002

 

 

 

FIRST USE IN COMMERCE DATE

 

07/01/2002

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

010

 

 

 

DESCRIPTION

 

Diagnostic apparatus and instruments, not for medical purposes, including
apparatus for staining and/or visualization of samples, analysis and measuring
apparatus.

 

 

 

FILING BASIS

 

Section 44(e)

 

 

 

FOREIGN REGISTRATION NUMBER

 

VR 2002 02468

 

 

 

FOREIGN REGISTRATION COUNTRY NAME

 

Denmark

 

 

 

FOREIGN REGISTRATION DATE

 

07/08/2002

 

 

 

FOREIGN EXPIRATION DATE

 

07/08/2012

 

 

 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

044

 

 

 

DESCRIPTION

 

Services relating to the medical, the health care and the veterinary sector,
including medical analysis and diagnosis.

 

 

 

FILING BASIS

 

Section 1(a)

 

 

 

FIRST USE ANYWHERE DATE

 

07/08/2002

 

 

 

FIRST USE IN COMMERCE DATE

 

07/08/2002

 

--------------------------------------------------------------------------------


 

GOODS AND/OR SERVICES SECTION

 

 

 

 

 

INTERNATIONAL CLASS

 

044

 

 

 

DESCRIPTION

 

Services relating to the medical, the health care and the veterinary sector,
including medical analysis and diagnosis.

 

 

 

FILING BASIS

 

Section 44(e)

 

 

 

FOREIGN REGISTRATION NUMBER

 

VR 2002 02468

 

 

 

FOREIGN REGISTRATION COUNTRY NAME

 

Denmark

 

 

 

FOREIGN REGISTRATION DATE

 

07/08/2002

 

 

 

FOREIGN EXPIRATION DATE

 

07/08/2012

 

 

 

ADDITIONAL STATEMENTS SECTION

 

 

 

 

 

PRIOR REGISTRATION(S)

 

Applicant claims ownership of U.S. Registration Number(s) 1759331.

 

 

 

SIGNATURE SECTION

 

 

 

 

 

SIGNATURE

 

/jas/

 

 

 

SIGNATORY NAME

 

Jeffrey A. Smith

 

 

 

SIGNATORY DATE

 

07/29/2004

 

 

 

SIGNATORY POSITION

 

Applicant’s Attorney

 

 

 

PAYMENT SECTION

 

 

 

 

 

NUMBER OF CLASSES

 

5

 

 

 

NUMBER OF CLASSES PAID

 

5

 

 

 

SUBTOTAL AMOUNT

 

1675

 

 

 

TOTAL AMOUNT

 

1675

 

 

 

ATTORNEY

 

 

 

 

 

NAME

 

Jeffrey A. Smith

 

 

 

FIRM NAME

 

Millen, White, Zelano & Branigan, P.C.

 

 

 

INTERNAL ADDRESS

 

Suite 1400

 

 

 

STREET

 

2200 Clarendon Boulevard

 

 

 

CITY

 

Arlington

 

 

 

STATE

 

VA

 

 

 

ZIP/POSTAL CODE

 

22201

 

 

 

COUNTRY

 

United States

 

 

 

PHONE

 

(703) 465-5355

 

 

 

FAX

 

(703) 243-6410

 

 

 

AUTHORIZED EMAIL COMMUNICATION

 

No

 

 

 

ATTORNEY DOCKET NUMBER

 

DAKO-0061-T

 

--------------------------------------------------------------------------------


 

OTHER APPOINTED ATTORNEY(S)

 

Scott J. Major; Jeffrey R. Cohen

 

 

 

DOMESTIC REPRESENTATIVE SECTION 

 

 

 

 

 

NAME

 

Jeffrey A. Smith

 

 

 

FIRM NAME

 

Millen, White, Zelano & Branigan, P.C.

 

 

 

INTERNAL ADDRESS

 

Suite 1400

 

 

 

STREET

 

2200 Clarendon Boulevard

 

 

 

CITY

 

Arlington

 

 

 

STATE

 

VA

 

 

 

ZIP/POSTAL CODE

 

22201

 

 

 

COUNTRY

 

USA

 

 

 

PHONE

 

(703) 465-5355

 

 

 

FAX

 

(703) 243-6410

 

 

 

AUTHORIZED EMAIL COMMUNICATION

 

No

 

 

 

CORRESPONDENCE SECTION

 

 

 

 

 

NAME

 

Jeffrey A. Smith

 

 

 

FIRM NAME

 

Millen, White, Zelano & Branigan, P.C.

 

 

 

INTERNAL ADDRESS

 

Suite 1400

 

 

 

STREET

 

2200 Clarendon Boulevard

 

 

 

CITY

 

Arlington

 

 

 

STATE

 

VA

 

 

 

ZIP/POSTAL CODE

 

22201

 

 

 

COUNTRY

 

USA

 

 

 

PHONE

 

(703) 465-5355

 

 

 

FAX

 

(703) 243-6410

 

 

 

AUTHORIZED EMAIL COMMUNICATION

 

No

 

 

 

FILING INFORMATION

 

 

 

 

 

SUBMIT DATE

 

Thu Jul 29 17:18:37 EDT 2004

 

 

 

TEAS STAMP

 

USPTO/BAS-20913520066.200

 

 

40729171837168540-7845906

 

 

8-200cc10a791fde9d9d89ed4

 

 

ab3de89a155-DA-329-200407

 

 

29171635994400

 

--------------------------------------------------------------------------------


 

Trademark/Service Mark Application, Principal Register

 

Serial Number: 78459068

Filing Date: 07/29/2004

 

To the Commissioner for Trademarks:

 

Mark: (Stylized and/or Design, see mark)

 

The mark consists of a small upside down droplet inside of a larger right side
up droplet; all enclosed in a shaded oval.

 

The applicant, DakoCytomation Denmark A/S, a corporation of Denmark, residing at
Produktionsvej 42, Glostrup, Denmark,
DK-2600, requests registration of the trademark/service mark identified above in
the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as
amended.

 

The applicant, or the applicant’s related company or licensee, is using the mark
in commerce, and lists below the dates of use by the applicant, or the
applicant’s related company, licensee, or predecessor in interest, of the mark
on or in connection with the identified goods and/or services, 15 U.S.C.
Section 1051(a), as amended.

 

International Class 001: Chemicals used in industry and science, including,
chemical reagents and diagnostic preparations for use in research laboratories
and for use in industry.

 

International Class 005: Pharmaceutical and veterinary preparations, chemicals
reagents and diagnostic preparations for medical and veterinary purposes.

 

International Class 009: Diagnostic apparatus and instruments, not for medical
purposes, including apparatus for staining and/or visualization of samples,
analysis and measuring apparatus, software for diagnostic apparatus.

 

International Class 010: Diagnostic apparatus and instruments for medical
purposes, including apparatus for staining and/or visualization of samples,
analysis and measuring apparatus.

 

International Class 044: Services relating to the medical, the health care and
the veterinary sector, including medical analysis and diagnosis.

 

In International Class 001, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce.  The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 005, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce.  The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 009, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce.  The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 010, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce.  The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

In International Class 044, the mark was first used at least as early as
07/01/2002, and first used in commerce at least as early as 07/01/2002, and is
now in use in such commerce.  The applicant is submitting or will submit one
specimen for each class showing the mark as used in commerce on or in connection
with any item in the class of listed goods and/or services.

 

Based on Foreign Registration:  Applicant has a bona fide intention to use the
mark in commerce on or in connection with the identified goods and/or services,
and will submit a copy of Denmark registration number VR 2002 02468, registered
07/08/2002 with a renewal date of __________ and an expiration date of
07/08/2012, and translation thereof, if appropriate,
15 U.S.C. Section 1126(c), as amended.

 

International Class 001: Chemicals used in industry and science, including,
chemical reagents and diagnostic preparations for use in research laboratories
and for use in industry.

 

--------------------------------------------------------------------------------


 

Based on Foreign Registration:  Applicant has a bona fide intention to use the
mark in commerce on or in connection with the identified goods and/or services,
and will submit a copy of Denmark registration number VR 2002 02468, registered
07/08/2002 with a renewal date of __________ and an expiration date of
07/08/2012, and translation thereof, if appropriate, 15 U.S.C. Section 1126(c),
as amended.

 

International Class 005: Pharmaceutical and veterinary preparations, chemicals
reagents and diagnostic preparations for medical and veterinary purposes.

 

Based on Foreign Registration:  Applicant has a bona fide intention to use the
mark in commerce on or in connection with the identified goods and/or services,
and will submit a copy of Denmark registration number VR 2002 02468, registered
07/08/2002 with a renewal date of __________ and an expiration date of
07/08/2012, and translation thereof, if appropriate, 15 U.S.C. Section 1126(c),
as amended.

 

International Class 009: Diagnostic apparatus and instruments, not for medical
purposes, including apparatus for staining and/or visualization of samples,
analysis and measuring apparatus, software for diagnostic apparatus.

 

Based on Foreign Registration:  Applicant has a bona fide intention to use the
mark in commerce on or in connection with the identified goods and/or services,
and will submit a copy of Denmark registration number VR 2002 02468, registered
07/08/2002 with a renewal date of __________ and an expiration date of
07/08/2012, and translation thereof, if appropriate, 15 U.S.C. Section 1126(c),
as amended.

 

International Class 010: Diagnostic apparatus and instruments for medical
purposes, including apparatus for staining and/or visualization of samples,
analysis and measuring apparatus.

 

Based on Foreign Registration:  Applicant has a bona fide intention to use the
mark in commerce on or in connection with the identified goods and/or services,
and will submit a copy of Denmark registration number VR 2002 02468, registered
07/08/2002 with a renewal date of __________ and an expiration date of
07/08/2012, and translation thereof, if appropriate, 15 U.S.C. Section 1126(e),
as amended.

 

International Class 044: Services relating to the medical, the health care and
the veterinary sector, including medical analysis and diagnosis. Applicant
claims ownership of U.S. Registration Number(s) 1759331.

 

The applicant hereby appoints Jeffrey A. Smith and Scott J. Major; Jeffrey R.
Cohen of Millen, White, Zelano & Branigan, P.C., Suite 1400, 2200 Clarendon
Boulevard, Arlington, VA. United States, 22201 to submit this application on
behalf of the applicant.  The attorney docket/reference number is DAKO-0061-T

 

The applicant hereby appoints Jeffrey A. Smith of Millen, White, Zelano &
Branigan, P.C., Suite 1400, 2200 Clarendon Boulevard, Arlington, VA. USA 22201
as applicant’s representative upon whom notice or process in the proceedings
affecting the mark may be served.

 

A fee payment in the amount of $1675 will be submitted with the application,
representing payment for 5 class(es).

 

Declaration

 

The undersigned, being hereby warned that willful false statements and the like
so made are punishable by fine or imprisonment, or both, under 18 U.S.C.
Section 1001, and that such willful false statements, and the like, any
jeopardize the validity of the application or any resulting registration,
declares that he/she is properly authorized to execute this application on
behalf of the applicant; he/she believes the applicant to be the owner of the
trademark/service mark sought to be registered, or, if the application is being
filed under 15 U.S.C. Section 1051(b), he/she believes applicant to be entitled
to use such mark in commerce; to the best of his/her knowledge and belief no
other person, firm, corporation, or association has the right to use the mark in
commerce, either in the identical form thereof or in such near resemblance
thereto as to he likely, when used on or in connection with the goods/services
of such other person, to cause confusion, or to cause mistake, or to deceive;
and that all statements made of his/her own knowledge are true; and that all
statements made on information and belief are believed to be true.

 

Signature:/jas/ Date: 07/29/2004

Signatory’s Name: Jeffrey A. Smith

Signatory’s Position: Applicant’s Attorney

Mailing Address:

Jeffrey A. Smith

Suite 1400

2200 Clarendon Boulevard

Arlington, VA 22201

RAM Sale Number: 329

RAM Accounting Date: 07/30/2004

 

--------------------------------------------------------------------------------


 

Serial Number: 78459068

Internet Transmission Date: Thu Jul 29 17:18:37 EDT 2004

TEAS Stamp: USPTO/BAS - 20913520066

 

--------------------------------------------------------------------------------


 

[g130211ka07i001.gif]

 

 

--------------------------------------------------------------------------------


 

[g130211ka07i002.jpg]

 

 

Kongeriget Danmark

 

VR 2002 02468

 

De anmeldte ændringer vedrorende ovennævnte varemærke er nu noteret i
varemærkeregisteret. De oplysninger, der herefter gælder, fremgär af
registerudskriften.

 

The notified changes concerning the above-mentioned trade mark are now noted in
the Registor of Trade Marks. The information which hereafter is valid appears on
the registration extract.

 

 

16. oktober 2002

 

 

 

Patent- og Varemærkestyrelsen

 

 

Okonomi- og Erkvervsministeriet

 

 

 

 

 

/s/ Mogens Kring

 

 

Mogens Kring

 

 

Direktor

 

 

[g130211ka07i003.jpg]

PATENT- OG VAREMERKESTYRELSEN

 

--------------------------------------------------------------------------------


 

 

Rekvirent     :MLI

Dato: 16. oktober 2002

Reference     :VA 2002 02660

Side: 2 af 4

 

Registerudskrift

(Extract of Register)

 

(111)        :

VR 2002 02468

(100)       :

24. september 2002

(210)        :

VA 2002 02660

(151)       :

8, juli 2002

 

 

(220)       ;

28. juni 2002

 

 

 

 

 

 

(180)       :

8. juli 2012

 

 

 

 

 

 

 

 

(730)        :

DakoCylomation Denmark A/S

Produktionsvej 42

2600 Glostrup

Danmark

 

 

 

 

 

 

(540)        :

 

 

 

 

[g130211ka07i004.jpg]

 

(511)        :

Klasse 01:  Kemiske produkter og præparater til industrielle og videnskabelige
formál og anvendelse, herunder kemiske reagensmidler og diagnosepræparater til
brug i forskningskaboratorier samt til brug i industrien.

 

 

 

Klasse 05:  Farmaceutiske og veterinærmedicinske præparater, herunder kemiske
reagensmidler og diagnosepræparater til medicinsk eller veterintærmedicinsk
brug.

 

 

 

Klasse- 09:  Diagnoseapparater og -instrumenter, ikke til medicinsk brug,
herunder apparater till farvning og/eller visualisering af præparater samt
analyse- og maleapparater. software till diagnoseapparater.

 

 

 

Klasse 10: Diagnoseapparater og -instrumenter til medicinsk brug, herunder
apparater til farvning og/ eller visualisering af præparater samt analyse- og
máleapparater.

 

--------------------------------------------------------------------------------


 

 

Klasse 44: Læge-, sundheds- og veterinærvirksomhed, herunder medicinsk analyse
og diagnose.

 

Historiske oplysninger

(Historical Information)

 

(730/580):

DAKO A/S

 

Produktionsvej 42

 

2600 Glostrup

 

Danmark

 

Udgäet: 16. oktober 2002

 

Fejlopret: Nej

 

 

Udskrift slut

(End of Extract)

 

--------------------------------------------------------------------------------


 

INID-koder

 

Internationally agreed Numbers for the Identification of Data (INID)

 

Internationalt vedtagne Numre til Identifikation at Data (INID)

 

 

 

 

 

(100)

 

Date of termination of the procedure regarding registration

 

Dato for registreringsprocedurens afslutning.

(111)

 

Registration Number

 

Registreringsnummer

(141)

 

Date of termination of the registration of the Mark

 

Dato for udslettelse af registreringen

(151)

 

Registration date

 

Registreringsdato

(180)

 

Date of expected expiration of the registration/renewal

 

Dato for registrerings-/fomyelsesperiodens udlob

(210)

 

Application number

 

Ansogningsnummer

(220)

 

Application filing date

 

Ansogningsdato

(230)

 

Exhibition filing date

 

Udstillingsprioritetsoplysninger

(300)

 

Data relating to priority under the Paris Convention

 

Prioritetsoplysninger

(390)

 

Data relating to the registration in the country of origin

 

Hjemlandsregistrering

(442)

 

Date of publication of the application

 

Bekendtgorelsesdato

(450)

 

Date of publication of the registration

 

Offentliggorelsesdato

(500)

 

Various information

 

Bernærkninger

(511)

 

Class or classes (and list of goods/services

 

Vare eller tjenesfeydelsesklasser (og lisle over varer/ tjenesteydelser)

(540)

 

Reproduction of the mark

 

Varemærket

(551)

 

Indication of the effect that the mark is a collective mark, a certification
mark or a guarantee mark

 

Fællesmærkeoplysninger

(580)

 

Date of recording of amendment/change

 

Dato for notering af tilforsel

(591)

 

Information concerning colors claimed

 

Farvetekst

(641)

 

Number(s) and date(s) of other legally related applications

 

Data vedrorende delte/udskilte ansogninger

(646)

 

Number(s) and date(s) of other legally related registrations

 

Data vedrorende delte/udskilte registreringer

(730)

 

Name and address of the applicant/holder of the registration

 

Indehaveroplysninger

(740)/

 

Name and address of the representative/Corresponding address

 

Fuldmægtigoplysninger/korrespondanceadresse

(750)

 

Representative/Corresponding address

 

 

(791)/

 

Data concerning license

 

Licansoplysninger

(793)

 

 

 

 

 

 

 

 

 

 

Domestic Codes for the Identification of Data

 

Interne koder till Identification at data

 

 

 

 

 

(DC)

 

Data of shelving/withdrawal

 

Henlæggelses/tilbagetagelsesdato

(DP)

 

Data concerning pawning

 

Pantsætningsoplysninger

 

 

 

 

 

Where there is only an indication of the class number (511), the application or
registration covers all goods or services within the class in question.

 

Hvor der alene er angivet klassenummer (511), omfatter ansogningen eller
registeringen alle varer eller tjenesteydelser i den pagaeldende klasse

 

 

 

Where the class number in the case of code (511)/(510) is followed by a “:”, the
application or registration covers only the goods or services specifically
mentioned.

 

Hvor klassenummeret efter kode (511)(510) efterfolges af et “:”, omfatter
ansegningen eller registeringen kun de soerligt noeunte varer eller
tjenesteydelser

 

 

 

Where (540) the “Reproduction of the Mark is followed by “<w>“, the application
or registration concerns a word Mark.

 

Hvor (540) “Varemarket” efterfolges af “<w>“, angär ansogningen eller
registreringen et ordmaarke.

 

 

 

Where (540) the “Reproduction of the Mark” is followed by “<fig>“, the trade
mark involves non-standard letters and/or figurative elements.

 

Hvor (540) “Varemarket” efferfelges af “<fig>“, er der i Varemarket
figurelementer og/eller bogstaver med saerlig skrifttype.

 

--------------------------------------------------------------------------------


 

EXHIBIT 9 – Trademark status for Clarient Inc.

 

Exhibit 9.1:

Trademark Status report Clarient Inc. (10225)

 

 

 

 

Exhibit 9.2:

Printout from the TARR server of 22 June 2005

 

 

 

1

--------------------------------------------------------------------------------


 

Trademark Status Report

 

CLARIENT, INC. (10225)

 

For All Countries Include All Statuses

 

Mark

 

Ref #

 

Class(es)

 

Filed

 

Appln #

 

Reg Date

 

Reg #

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACR

 

10225-060CAI

 

N/A

 

09/02/04

 

1,229,044

 

 

 

 

 

PENDING

 

 

N/A: algorithms used on a computer controlled microscopy system for the purpose
of analyzing and processing images of specimens mounted on slides; providing a
service bureau reference lab for reading specimen slides on a computer
controlled microscopy system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPEAN UNION (CTM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACR

 

10225-060EU1

 

9, 16, 42

 

09/08/04

 

4026894

 

 

 

 

 

PENDING

 

 

9: Scientific, nautical, surveying, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus and instruments for conducting,
switching, transforming, accumulating, regulating or controlling electricity;
apparatus for recording, transmission or reproduction of sound or images;
magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin operated apparatus; cash registers; calculating machines,
data processing equipment and computers; fire-extinguishing apparatus; software
feature of a computer controlled microscopy system for the purpose of analyzing
and processing images of specimens mounted on slides.

 

 

16: Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; book binding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); printers’ type; printing blocks; printed
publications, brochures and leaflets; user and instruction manuals.

 

 

42: Scientific and technological services and research and design relating
thereto; industrial analysis and research services; design and development of
computer hardware and software; legal services; providing a service bureau
reference lab for reading specimen slides on a computer controlled microscopy
system (laboratory services).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACIS

 

10225-017001

 

9

 

03/04/98

 

75/444,713

 

05/08/01

 

2,449,518

 

REGISTERED

 

 

9: computer controlled microscopy systems comprising an automated microscope,
camera and image processing computer software for use in processing images of
specimens mounted on slides

 

1

--------------------------------------------------------------------------------


 

ACIS

 

10225-025001

 

42

 

11/30/00

 

76/175,358

 

05/13/03

 

2,736,264

 

REGISTERED

 

 

42: Leasing of computer controlled microscopy systems used to process images of
specimens mounted on slides

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACR

 

10225-059001

 

042

 

03/11/04

 

78/382,455

 

 

 

 

 

PENDING

 

 

042: providing a service bureau reference lab for reading specimen slides on a
computer controlled microscopy system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACR

 

10225-060001

 

009

 

03/11/04

 

78/382,448

 

 

 

 

 

PENDING

 

 

009: Algorithm used on a computer controlled microscopy system for the purpose
of analyzing and processing images of a specimen mounted on slides

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMATED CELLULAR IMAGING SYSTEM

 

10225-068001

 

9,42

 

07/02/04

 

78/445,339

 

 

 

 

 

PENDING

 

 

9: Computer controlled microscopy systems used to process images of specimens
mounted on slides

 

 

42: Leasing of computer controlled microscopy systems used to process images of
specimens mounted on slides

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHROMAVISION COLOR SPACE TRANSFORMATION

 

10225-016001

 

9, 42

 

03/04/98

 

75/444,712

 

 

 

 

 

TRANSFER

 

 

9: computer controlled microscopy systems comprising an automated microscope,
camera and image processing computer software for use in processing images of
specimens mounted on slides

 

 

42: leasing of computer controlled microscopy systems used to process images of
specimens mounted on slides

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLARIENT

 

10225-087001

 

9, 10, 16, 42

 

02/23/05

 

78/573,774

 

 

 

 

 

PENDING

 

 

9: computer controlled microscopy systems used to process images of specimens
mounted on slides; algorithm used on a computer controlled microscopy system for
the purposes of analyzing and processing images of specimens mounted on slides

 

 

10: automated microscope and related software sold as a unit for use in
diagnostics

 

 

16: printed medical reports

 

 

42: leasing of medical equipment; diagnostic laboratory services performed for
third parties; image analysis services performed for third parties; remote
cellular imaging services provided via a password-protected communications
connection on the Internet

 

 

 

CLARIENT & Design

 

10225-086001

 

9, 10, 16, 42

 

02/23/05

 

78/573,779

 

 

 

 

 

PENDING

 

 

9: computer controlled microscopy systems used to process images of specimens
mounted on slides; algorithm used on a computer controlled microscopy system for
the purposes of analyzing and processing images of specimens mounted on slides

 

 

10: automated microscope and related software sold as a unit for use in
diagnostics

 

 

16: printed medical reports

 

 

42: leasing of medical equipment; diagnostic laboratory services performed for
third parties; image analysis services performed for third parties; remote
cellular imaging services provided via a password-protected communications
connection on the Internet

 

2

--------------------------------------------------------------------------------


 

Panel Report (with DNA Ploidy Assay Results) Trade Dress

 

10225-070001

 

16

 

05/05/04

 

76/612,925

 

 

 

 

 

ABANDONED

 

 

16: printed medical reports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Panel Report Trade Dress

 

10225-069001

 

16

 

05/05/04

 

78/413,728

 

 

 

 

 

PEND/DROP

 

 

16: printed medical reports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATHSITE

 

10225-085001

 

42

 

02/23/05

 

78/573,777

 

 

 

 

 

PENDING

 

 

42: remote cellular imaging services provided via a password-protected
communications connection on the Internet

 

 

 

TAKING CANCER PERSONALLY

 

10225-088001

 

9, 10, 16, 42

 

02/23/05

 

78/573,775

 

 

 

 

 

PENDING

 

 

9: computer controlled microscopy systems used to process images of specimens
mounted on slides; algorithm used on a computer controlled microscopy system for
the purposes of analyzing and processing images of specimens mounted on slides

 

 

10: automated microscope and related software sold as a unit for use in
diagnostics

 

 

16: printed medical reports

 

 

42: leasing of medical equipment; diagnostic laboratory services performed for
third parties; image analysis services performed for third parties; remote
cellular imaging services provided via a password-protected communications
connection on the Internet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRIPLE PLUS

 

10225-018001

 

03/25/97

 

75/263,485

 

 

 

 

 

 

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRIPLE PLUS

 

10225-019001

 

5

 

03/25/97

 

75/263,486

 

 

 

 

 

ABANDONED

 

 

5: Medical diagnostic test kit, comprised of diagnostic reagents used for
prenatal screening for Downs Syndrome.

 

3

--------------------------------------------------------------------------------


 

Exhibit 9.2

 

Thank you for your request. Here are the latest results from the TARR web
server.

 

This page was generated by the TARR system on 2005-06-22 14:46:45 ET

 

Serial Number: 75282022

 

Registration Number: 2235101

 

Mark (words only): CHROMAVISION

 

Standard Character claim: No

 

Current Status: Registered.

 

Date of Status: 2000-03-24

 

Filing Date: 1997-04-25

 

Transformed into a National Application: No

 

Registration Date: 1999-03-23

 

Register: Principal

 

Law Office Assigned: LAW OFFICE 103

 

If you are the applicant or applicant’s attorney and have questions about this
file, please contact the Trademark Assistance Center at
TrademarkAssistanceCenter@uspto.gov

 

Current Location: 900 -File Repository (Franconia)

 

Date In Location: 2002-01-30

 

LAST APPLICANT(S)/OWNER(S) OF RECORD

 

1. ChromaVision Medical Systems, Inc.

 

Address:

ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92690

United States

Legal Entity Type: Corporation

State or Country of Incorporation: Delaware

 

GOODS AND/OR SERVICES

 

International Class: 010

automated microscope and related software sold as a unit for use in medical
diagnostics

 

1

--------------------------------------------------------------------------------


 

First Use Date: 1998-07-07

First Use in Commerce Date: 1998-07-07

 

Basis: 1(a)

 

ADDITIONAL INFORMATION

 

(NOT AVAILABLE)

 

MADRID PROTOCOL INFORMATION

 

(NOT AVAILABLE)

 

PROSECUTION HISTORY

 

2002-01-29 - Cancellation terminated for Proceeding

 

2002-01-29 - Cancellation dismissed for Proceeding

 

2000-03-24 - Cancellation Instituted No. 999999

 

1999-03-23 - Registered - Principal Register

 

1999-01-08 - Allowed for Registration - Principal Register (SOU accepted)

 

1999-01-08 - Case file assigned to examining attorney

 

1998-12-21 - Statement of use processing complete

 

1998-11-24 - Amendment to Use filed

 

1998-05-26 - Notice of allowance - mailed

 

1998-03-03 - Published for opposition

 

1998-01-30 - Notice of publication

 

1997-12-30 - Approved for Pub - Principal Register (Initial exam)

 

1997-12-23 - Examiner’s amendment mailed

 

1997-12-10 - Case file assigned to examining attorney

 

2

--------------------------------------------------------------------------------


 

CORRESPONDENCE INFORMATION

 

Correspondent

ROGER W HERRELL (Attorney of record)

 

JAMES P. CLARK

GIBSON DUNN & CRUTCHER LLP

2029 CENTURY PARK EAST, SUITE 4000

LOS ANGELES, CA 90067-3026

 

3

--------------------------------------------------------------------------------


 

 

Thank you for your request. Here are the latest results from the TARR web
server.

 

This page was generated by the TARR system on 2005-06-22 14:47:46 ET

 

Serial Number: 76272496

 

Registration Number: 2769787

 

Mark (words only): CHROMAVISION

 

Standard Character claim: No

 

Current Status: Registered.

 

Date of Status: 2003-09-30

 

Filing Date: 2001-06-15

 

Transformed into a National Application: No

 

Registration Date: 2003-09-30

 

Register: Principal

 

Law Office Assigned: LAW OFFICE 105

 

If you are the applicant or applicant’s attorney and have questions about this
file, please contact the Trademark Assistance Center at
TrademarkAssistanceCenter@uspto.gov

 

Current Location: 900 -File Repository (Franconia)

 

Date In Location: 2003-10-06

 

LAST APPLICANT(S)/OWNER(S) OF RECORD

 

1. ChromaVision Medical Systems, Inc.

 

Address:

ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675

United States

Legal Entity Type: Corporation

State or Country of Incorporation: Delaware

 

GOODS AND/OR SERVICES

 

International Class: 042

Leasing of medical equipment in the nature of automated microscopes for usage at
customer locations;

 

1

--------------------------------------------------------------------------------


 

and medical services in the nature of providing an online interactive analysis
of cellular images from automated microscopes utilizing distributed computer
network

First Use Date: 2000-01-00

First Use in Commerce Date: 2000-01-00

 

Basis: 1(a)

 

ADDITIONAL INFORMATION

 

Prior Registration Number(s):

2235101

 

MADRID PROTOCOL INFORMATION

 

(NOT AVAILABLE)

 

PROSECUTION HISTORY

 

2003-09-30 - Registered - Principal Register

 

2003-07-25 - Allowed for Registration - Principal Register (SOU accepted)

 

2003-07-24 - Case file assigned to examining attorney

 

2003-07-23 - Case File in TICRS

 

2003-07-09 - Statement of use processing complete

 

2003-06-03 - Amendment to Use filed

 

2003-06-05 - PAPER RECEIVED

 

2002-12-03 - Notice of allowance - mailed

 

2002-09-10 - Published for opposition

 

2002-08-21 - Notice of publication

 

2002-05-08 - Approved for Pub - Principal Register (Initial exam)

 

2002-03-18 - Communication received from applicant

 

2002-03-18 - PAPER RECEIVED

 

2001-10-01 - Non-final action mailed

 

2001-08-20 - Case file assigned to examining attorney

 

2

--------------------------------------------------------------------------------


 

CORRESPONDENCE INFORMATION

 

Correspondent

Scott A. Edelman (Attorney of record)

 

SCOTT A EDELMAN

GIBSON DUNN & CRUTCHER LLP

2029 CENTURY PARK EAST SUITE 4000

LOS ANGELES CA 90067-3026

 

Phone Number: 310-557-8061

Fax Number: 310-552-7041

 

3

--------------------------------------------------------------------------------


 

Thank you for your request. Here are the latest results from the TARR web
server.

 

This page was generated by the TARR system on 2005-06-22 14:45:37 ET

 

Serial Number: 78442565

 

Registration Number: (NOT AVAILABLE)

 

Mark

 

[g130211ka09i001.jpg]

 

(words only): QUIHC

 

Standard Character claim: Yes

 

Current Status: Application has been published for opposition.

 

Date of Status: 2005-05-03

 

Filing Date: 2004-06-28

 

The Information will be/was published in the Official Gazette on 2005-05-03

 

Transformed into a National Application: No

 

Registration Date: (DATE NOT AVAILABLE)

 

Register: Principal

 

Law Office Assigned: LAW OFFICE 106

 

Attorney Assigned:

ANKRAH NAAKWAMA S Employee Location

 

Current Location: 650 -Publication And Issue Section

 

Date In Location: 2005-03-24

 

1

--------------------------------------------------------------------------------


 

LAST APPLICANT(S)/OWNER(S) OF RECORD

 

1. ChromaVision Medical Systems, Inc.

 

Address:

ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675

United States

Legal Entity Type: Corporation

State or Country of Incorporation: Delaware

 

GOODS AND/OR SERVICES

 

International Class: 042

Histology preparation, interpretation and cell and tissue specialty staining
services, namely, molecular and immunohistochemical staining

First Use Date: 2004-06-00

First Use in Commerce Date: 2004-06-00

 

Basis: 1(a)

 

ADDITIONAL INFORMATION

 

(NOT AVAILABLE)

 

MADRID PROTOCOL INFORMATION

 

(NOT AVAILABLE)

 

PROSECUTION HISTORY

 

2005-05-03 - Published for opposition

 

2005-04-13 - Notice of publication

 

2005-02-12 - Law Office Publication Review Completed

 

2005-02-04 - Assigned To LIE

 

2005-02-02 - Approved for Pub - Principal Register (Initial exam)

 

2005-02-02 - Examiners amendment e-mailed

 

2005-02-02 - Examiners Amendment -Written

 

2005-02-02 - Case file assigned to examining attorney

 

2004-07-06 - New Application Entered In Tram

 

2

--------------------------------------------------------------------------------


 

CORRESPONDENCE INFORMATION

 

Correspondent

John E. Russell (Attorney of record)

 

JOHN E. RUSSELL

ALLMARK TRADEMARK

4041 SUGAR MAPLE DR STE A

DANVILLE CA 94506-4640

 

Phone Number: 925-648-4839

Fax Number: 925-648-4358

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 10 – Installation Services and Prices

 

The following service listings and prices reflect the fact that CLARiENT will be
providing all on site instrument installation support during Phase 1. This list
will need to be revisited prior to the release of the ACIS III instrument and
software as DakoCytomation will assume service, support and installation
responsibilities at that time. Installation Services shall be ordered by
DakoCytomation only. DakoCytomation’s Director of Field Service for the United
States will issue orders for Installation Services.

 

INSTALLATION SERVICES

 

Field Service Installation Support

 

1)           CLARiENT will provide instrument installation support which
includes the following:

a)              Unpacking of the instrument.

b)             Setup of the instrument in its final installation location.

c)              Calibration of the instrument.

d)             Verification of normal instrument operation.

e)              Loading of additional software (as required).

 

Field Service Installation Support will be provided by Clarient at end-user
sites at a fixed price of USD $1100 plus expenses approved by DakoCytomation.

 

Technical Services Support

 

1)           CLARiENT will offer post training on site startup support which can
be used as follows:

a)              Pathologist training or additional system training for
individuals already trained at DakoCytomation’s California facility.

b)             Instrument optimization support for DakoCytomation supported
imaging applications. Onsite support requests require scheduling two weeks in
advance.

 

Clarient will provide training sessions at end-user sites at a fixed price per
day of USD $1400 plus expenses approved by DakoCytomation.

 

Customer Service Support

 

1)           CLARiENT will configure (with customer input) the report templates,
generated via ACIS Reports, required to print patient results for tests and
panels that have been run on the ACIS. This service will be available during the
entire warranty period without costs for DakoCytomation.

a)              This configuration will include:

i)                 Adding the customer logo to the report.

ii)              Configuring reference ranges to customer laboratory ranges.

iii)           Configuring test results to be printed on the reports.

 

PRICING

 

All additional services and on site support will be billed at the following
rates. Travel hours will be billed from the time the field engineer arrives at
his/her home airport until (s)he arrives at the customer site and from the
customer site back to the field engineer’s home airport. Actual costs for
transportation to and from the customer site, local transportation, lodging and
meals will be billed to DakoCytomation. Travel expenses will conform to the
current CLARiENT travel policy (Hotel < $100/day, meals $40/day - $8 breakfast,
$12 lunch, $20 dinner). All travel shall be made at economy class and at the
lowest possible rates. All costs shall be approved by DakoCytomation in advance.

 

1)             Technical Services (Onsite support / Instrument optimization);

 

a)

Normal working hours support (8:00 a.m. to 5:00 p.m. M/F)

 

$

175.00 per hour

 

b)

Overtime and weekend support (5:00 p.m. to 8:00 a.m. M/F, Sat. & Sun.)

 

$

300.00 per hour

 

2)             Travel time to and from the customer site will be billed at the
rate of $100 per hour.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 11 – After Sale Support Services and Prices

 

The following service listings and prices reflect the fact that CLARiENT will be
providing all on site instrument repair support during Phase 1. This list will
need to be revised prior to the release of the ACIS III instrument and software
as DakoCytomation will assume service and support responsibilities at that time.

 

POST INSTALLATION WARRANTY SERVICES

 

Clarient will provide Post Installation Warranty Services without cost to
DakoCytomation or DakoCytomation’s customers/end-users, including the following:

 

Field Service Support

 

1)           CLARiENT will provide post sale instrument support which includes
the following:

a)             Instrument repair (Monday through Friday, 8:00 a.m. to 5:00 p.m.
based on local time zone).

b)            Mandatory software upgrades (both on site and remotely performed).

c)             All parts and labor required to return the instrument to
operating condition

d)            Periodic maintenance as required.

e)             Instrument relocations are not covered under the warranty but are
available at prices listed below.

 

Technical Services Support

 

1)           CLARiENT will offer 16 hours (Monday through Friday, 8:00 a.m. to
5:00 p.m. based on local time zone) of post installation on site support which
can be used as follows:

a)              Pathologist training or additional system training for
individuals already trained at DakoCytomation’s California facility.

b)             Instrument optimization support for DakoCytomation supported
imaging applications. Onsite support requests require scheduling two weeks in
advance.

 

Customer Service Support

 

1)           CLARiENT telephone support to the customers and technical service
employees of DakoCytomation, during the warranty period, (Monday through Friday,
8:00 a.m. to 5:00 p.m. based on local time zone).

 

POST WARRANTY SERVICES PRICING

 

All post warranty services and on site support will be billed at the following
rates. Travel hours will be billed from the time the field engineer arrives at
his/her home airport until (s)he arrives at the customer site and from the
customer site back to the field engineer’s home airport. Actual costs for
transportation to and from the customer site, local transportation, lodging and
meals will be billed to DakoCytomation. Travel expenses will conform to the
current CLARiENT travel policy (Hotel < $100/day, meals $40/day - $8 breakfast,
$12 lunch, $20 dinner). All travel shall be made at economy class and at the
lowest possible rates. All costs shall be approved by DakoCytomation in advance.

 

1.

 

Field Service (Instrument repair / Preventative maintenance / Software upgrades
/ Relocations):

•

 

 

Normal working hours support (8:00 a.m. to 5:00 p.m. M/F)

 

$175.00 per hour

•

 

 

Overtime and weekend support (5:00 p.m. to 8:00 a.m. M/F, Sat. & Sun.)

 

$300.00 per hour

•

 

 

Instrument Relocations

 

Actual cost of travel to and from the site, local transportation, lodging,
meals, travel time and labor hours.

 

 

 

 

 

 

2.

 

Technical Services (Onsite support):

 

 

 

 

•

Normal working hours support (8:00 a.m. to 5:00 p.m. M/F)

 

$175.00 per hour

 

 

•

Overtime and weekend support (5:00 p.m. to 8:00 a.m. M/F, Sat. & Sun.)

 

$300.00 per hour

3.

 

Travel time to and from the customer site will be billed at the rate of $100 per
hour.

 

 

 

1

--------------------------------------------------------------------------------


 

[g130211ka11i001.jpg]

EXHIBIT 14

Technical Specifications and Acceptance Criteria for the ACIS III Instrument and
Software

Doc #: 70180

Revision: A

 

TITLE: DakoCytomationACIS III System

 

June 28, 2004

 

Signature Approvals

 

 

Clarient, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Karen Garza

 

 

 

 

 

 

Senior Vice President, Marketing

Signature

 

 

Date

 

 

 

 

 

 

 

 

 

Jim Cureton

 

 

 

 

 

 

Vice President, Instrument Operations

Signature

 

 

Date

 

 

 

 

 

 

 

 

 

Dave Davis

 

 

 

 

 

 

Director, Regulatory Affairs

Signature

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

DakoCytomation

 

 

 

 

 

 

 

 

 

 

 

 

Ann Frederick

 

 

 

 

 

 

Program Manager

Signature

 

 

Date

 

 

 

Revision History

 

Description of Change

 

Date

Rev A

 

Original Document

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Executive Summary

 

 

 

 

2.

Strategy and Overview

 

 

 

 

2.1.

Strategic Roadmap

 

 

 

 

2.2.

Customer Categories

 

2.2.1.

Anatomic Pathology

 

2.2.2.

Education (Medical / Dental Schools)

 

2.2.3.

Veterinary labs

 

 

 

 

2.3.

Competitive Strengths and Weaknesses

 

 

 

 

3.

Affected Groups

 

 

 

 

3.1.

Clarient, Inc.

 

3.1.1.

Marketing

 

3.1.2.

Operations

 

3.1.3.

Sales

 

 

 

 

3.2.

DakoCytomation

 

3.2.1.

Marketing

 

3.2.2.

Logistics

 

3.2.3.

Regulatory

 

3.2.4.

Sales

 

3.2.5.

Service and Support

 

 

 

 

4.

Requirements

 

 

 

 

4.1.

Definitions and Acronyms

 

 

 

 

4.2.

System Requirements

 

4.2.1.

General Requirements

 

4.2.2.

Computer Requirements

 

4.2.3.

User Interface Requirements

 

4.2.4.

Acquisition Requirements

 

4.2.5.

Review Requirements

 

4.2.6.

Analysis Requirements

 

4.2.7.

Data Management

 

4.2.8.

Reporting Requirements

 

 

 

 

5.

Addendum 1 – Future Design Considerations

 

 

 

 

5.1.

System

 

5.1.1.

Review

 

5.1.2.

Analysis

 

5.1.3.

Management

 

5.1.4.

Reporting

 

 

 

 

5.2.

Legal & Regulatory Requirements

 

5.2.1.

[***]

 

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 


1.     EXECUTIVE SUMMARY

 

This requirements document is intended to define a joint compilation of needs
identified through market research by both Clarient, Inc. and DakoCytomation. 
This research has been conducted by both companies through independent analysis
as well as a joint project mediated by an independent market analysis
consultant.  These requirements represent a minimal set of improvements to be
made to the ACIS II device, as well as to the software to enhance customer
usability, improve key features, enhance marketability of the existing product
and to better align the imaging system with the DakoCytomation line of automated
immunostainers.

 

The ACIS III interim product being described here is intended to take
approximately [***] to develop, with the target launch date to the market place
in [***].  The intent of this product is to provide a competitive platform for a
period of [***], allowing for the concurrent definition and development of a
replacement imaging platform and accompanying software.

 


2.     STRATEGY AND OVERVIEW


 


2.1.    STRATEGIC ROADMAP


 

[***]

 


2.2.    CUSTOMER CATEGORIES


 


2.2.1.       ANATOMIC PATHOLOGY


 

Clinical and research laboratories will be a primary focus for DakoCytomation. 
[***].

 


2.2.2.       EDUCATION (MEDICAL / DENTAL SCHOOLS)


 

[***]

 


2.2.3.       VETERINARY LABS

 

[***]

 


2.3.    COMPETITIVE STRENGTHS AND WEAKNESSES


 

[***]

 

Through the implementation of the requirements described in this document,
Clarient and DakoCytomation will have the opportunity [***].

 


3.     AFFECTED GROUPS


 


3.1.    CLARIENT, INC.


 


3.1.1.       MARKETING

 

The Clarient Marketing department will assist in training the DakoCytomation
sales force, the transition of responsibilities, creation and approval of
marketing collateral as well as other responsibilities as defined in the final
terms of a binding agreement between Clarient and DakoCytomation.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 


3.1.2.       OPERATIONS


 

The Clarient Operations department will be responsible for engineering,
manufacturing, service and support activities for the ACIS III device in
accordance with these requirements as well as the final terms of a binding
agreement between Clarient and DakoCytomation.

 


3.1.3.       SALES


 

The Clarient Sales department will be responsible for assistance in training and
guidance to the DakoCytomation sales force, assisting in the transition of
responsibilities as well as other responsibilities as defined in the final terms
of a binding agreement between Clarient and DakoCytomation.

 


3.2.    DAKOCYTOMATION


 


3.2.1.       MARKETING


 

The DakoCytomation Marketing department will be responsible for all
commercialization activities, product specification input, competitive trending
as well as other responsibilities as defined in the final terms of a binding
agreement between Clarient and DakoCytomation.

 


3.2.2.       LOGISTICS


 

The DakoCytomation Logistics department will be responsible for all purchasing
of finished goods and will share inventory management responsibilities with
Clarient personnel as well as other responsibilities as defined in the final
terms of a binding agreement between Clarient and DakoCytomation.

 


3.2.3.       REGULATORY


 

The DakoCytomation Regulatory department will be responsible for all future
regulatory submissions, share in market surveillance and regulatory planning
activities as well as other responsibilities as defined in the final terms of a
binding agreement between Clarient and DakoCytomation.

 


3.2.4.       SALES


 

The DakoCytomation Sales department will be responsible for worldwide sales
activities (instrumentation and software) as well as other responsibilities as
defined in the final terms of a binding agreement between Clarient and
DakoCytomation.

 


3.2.5.       SERVICE AND SUPPORT


 

The DakoCytomation Service and Support department will be responsible for
worldwide service and support (instrumentation and software) as well as other
responsibilities as defined in the final terms of a binding agreement between
Clarient and DakoCytomation.

 


4.     REQUIREMENTS


 


4.1.    DEFINITIONS AND ACRONYMS


 

•      [***]

 

•      [***]

 

•      [***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 


4.2.    SYSTEM REQUIREMENTS


 

•      When the word shall is used in a statement in this document, the
statement is a testable requirement.

 

•      When the word may is used in this document, the statement is not a
testable requirement.  It is merely a suggestion or example.

 

•      When the word will is used in this document, the statement is not a
testable requirements; it is a statement of fact.

 


4.2.1.     GENERAL REQUIREMENTS


 

[***]

 


4.2.2.     COMPUTER REQUIREMENTS


 

[***]

 


4.2.3.     USER INTERFACE REQUIREMENTS


 

[***]

 


4.2.4.     ACQUISITION REQUIREMENTS


 

[***]

 


4.2.5.     REVIEW REQUIREMENTS


 

[***]

 


4.2.6.     ANALYSIS REQUIREMENTS


 


[***]


 


4.2.7.     DATA MANAGEMENT


 

[***]


 


4.2.8.     REPORTING REQUIREMENTS


 

[***]

 


5.     ADDENDUM 1 – FUTURE DESIGN CONSIDERATIONS


 

The following features and capabilities exist as future design considerations,
and are desired in the system being described here.  While these features are
not requirements for the product being described here, they will transition to
requirements in future versions of this product.

 


5.1.    SYSTEM


 


5.1.1.     REVIEW


 

[***]

 


5.1.2.     ANALYSIS


 

[***]

 


5.1.3.     MANAGEMENT


 

[***]

 


5.1.4.     REPORTING


 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 


5.2.    LEGAL & REGULATORY REQUIREMENTS


 


5.2.1.     [***]


 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

 

Exhibit 15 Project Plan for ACIS III

 

[***]

 

 

--------------------------------------------------------------------------------

[***] Certain information comprising 1 page has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------